CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 1 de 58

ANHS

Uberod y Orden AGENCIA MACIOMAL DE HIDROCARBUROS.

AGENCIA NACIONAL DE HIDROCARBUROS

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS

SECTOR: ALTAIR
CONTRATISTA: INTEROIL COLOMBIA EXPLORACIÓN Y PRODUCCIÓN
FECHA EFECTIVA: 1 de Noviembre de 2008.

Los contratantes, a saber: por una parte, la Agencia Nacional de Hidrocarburos, en
adelante ANH, unidad administrativa especial adscrita al Ministerio de Minas y
Energía, creada por el Decreto Ley 1760 de Junio 26 de 2003, con domicilio principal
en Bogotá, D.C., representada por JOSE ARMANDO ZAMORA REYES, mayor de
edad, identificado con la cédula de ciudadanía No. 19.303.017 expedida en Bogotá,
domiciliado en Bogotá, D.C., quien manifiesta: 1. Que en su carácter de Director
General de la ANH obra en representación de esta Agencia. 2. Que mediante
Resolución 188 del 5 de julio de 2007 de la ANH, se ordenó la apertura del Proceso
Competitivo Especial 01 de 2007 - Convocatoria Pública para la adjudicación de
bloques en las áreas denominadas Alea, Altair, Altamira- Jagúeyes, La Cuerva,
Mantecal, Sierra y La Maye. 3. Que una vez adelantado el referido proceso, el
Consejo Directivo, según consta en el Acta No. 03 del 28 de febrero de 2008 autorizó
al Director General para la celebración del presente contrato, previo el otorgamiento
de una garantía líquida por parte de la compañía contratante. 4. Que una vez
cumplidos los requisitos exigidos, el contrato fue adjudicado mediante Resolución
número 173 del 25 de abril de 2008.

Por la otra parte:

INTEROIL COLOMBIA EXPLORATION AND PRODUCTION, sucursal colombiana
de una sociedad organizada de acuerdo con las leyes americanas, sucursal con
domicilio principal en Bogotá, según la escritura pública No. 2527 del 6 de
septiembre de 1990, otorgada en la Notaría 11 del Círculo de Bogotá, D.C.,
representada por MAURICIO DE LA MORA RODRÍGUEZ, mayor de edad,
ciudadano colombiano, identificado con la cédula de ciudadanía número 79.311867
quien manifiesta: 1. Que en su calidad de Representante Legal Principal obra en
representación de la compañía INTEROIL COLOMBIA EXPLORATION AND

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 2 de 58

PRODUCTION. 2. Que para celebrar el presente contrato está plenamente
autorizado según consta en el certificado de existencia y representación legal
expedido por la Cámara de Comercio de Bogotá, D.C. de fecha del 16 de abril de
2008. 3. Que manifiesta bajo la gravedad del juramento que él y la empresa que
representa no están incursos en causal alguna de incompatibilidad o de inhabilidad
para celebrar el presente contrato y 4. Que INTEROIL COLOMBIA EXPLORATION
AND PRODUCTION., ha acreditado que tiene y se obliga a mantener la capacidad
financiera, la competencia técnica y las habilidades profesionales necesarias para
ejecutar las actividades de que trata este contrato.

La compañía antes mencionada se denominará para todos los efectos EL
CONTRATISTA.

La ANH y EL CONTRATISTA hacen constar que han celebrado el contrato
contenido en las siguientes Cláusulas:

CLAUSULA 1 - DEFINICIONES

Para efectos de este contrato, las expresiones enunciadas a continuación tendrán el
significado que aquí se les asigna:

Los Anexos A, B y C forman parte integral de este Contrato y, por lo tanto cada vez
que en dichos anexos se utilicen las expresiones a que se refiere esta cláusula, ellas
tendrán los mismos significados que aquí se les otorgan.

1.1. Abandono: Es el taponamiento y abandono de pozos, el desmantelamiento de
construcciones y la limpieza y restauración ambiental de las áreas donde se hubieren
realizado Operaciones de Exploración, Evaluación o Explotación en virtud de este
contrato, conforme a la legislación colombiana.

1.2. Año: Es el periodo de doce (12) Meses consecutivos de acuerdo con el
calendario Gregoriano, contado desde una fecha específica.

1.3. Año Calendario: Es el período de doce meses, comprendido entre el primero
(17) de enero y el treinta y uno (31) de diciembre, ambos inclusive, de cada año.

1.4, Área Contratada: Es la superficie y su proyección en el subsuelo identificada en
la Cláusula 3 y alinderada en el Anexo A, en la cual EL CONTRATISTA está
autorizado, en virtud de este contrato, para efectuar las Operaciones de Exploración,
Evaluación y Explotación de Hidrocarburos que son objeto del mismo.

1.5. Área de Evaluación: Es la porción del Área Contratada en la cual EL
CONTRATISTA realizó un Descubrimiento y en la que ha decidido llevar a cabo un
Programa de Evaluación para establecer o no su comercialidad, de acuerdo con la
Cláusula 7. Esta área estará enmarcada por un poligono regular en superficie,

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 3 de 58

preferiblemente de cuatro lados, que comprenderá la envolvente de la proyección
vertical en superficie de la estructura o trampa geológica que contiene el
Descubrimiento.

1.6. Área de Explotación: Es la porción del Área Contratada en la cual se localiza
uno o más Campos Comerciales, como se establece en la Cláusula 9 (numeral 9.3)
del presente contrato, El área de cada Campo Comercial comprenderá la envolvente
de la proyección vertical en superficie del yacimiento o yacimientos que lo integran, y
que defina el Ministerio de Minas y Energía, de conformidad con el Decreto 3229 de
noviembre 11 de 2003, o con las normas que lo modifiquen o sustituyan.

1.7. Barril: Es la unidad de medida del volumen de Hidrocarburos Líquidos que
consta de cuarenta y dos (42) galones de los Estados Unidos de América, corregidos
a condiciones estándar (una temperatura de sesenta grados Fahrenheit (60* PDya
una (1) atmósfera de presión absoluta).

1.8. Buenas Prácticas de la Industria del Petróleo: Son las operaciones y los
procedimientos buenos, seguros y eficientes comúnmente empleados por operadores
prudentes y diligentes en la industria internacional del petróleo, bajo condiciones y
circunstancias similares a las que se presenten en desarrollo de las actividades de
este contrato, principalmente en aspectos relacionados con la utilización de métodos
y procesos adecuados para obtener el máximo beneficio económico en la
recuperación final de las reservas, la reducción de las pérdidas, la seguridad
operacional y la protección del medio ambiente, entre otros, en cuanto no contrarien
la ley colombiana.

1.9. Campo Comercial: Es la porción del Área Contratada en cuyo subsuelo existen
uno o más yacimientos descubiertos, que EL CONTRATISTA ha decidido explotar
comercialmente.

1.10. Declaración de Comercialidad: Es ja comunicación escrita de EL
CONTRATISTA a la ANH, mediante la cual declara que el Descubrimiento que ha
hecho en el Área Contratada es un Campo Comercial.

1.11. Descubrimiento: Se entiende que existe yacimiento descubierto de
Hidrocarburos cuando mediante perforación con taladro o con equipo asimilable y las
correspondientes pruebas de fluidos, se logra el hallazgo de la roca en la cual se
encuentran acumulados los Hidrocarburos y que se comporta como unidad
independiente en cuanto a mecanismos de producción, propiedades petro-físicas y
propiedades de fluidos.

1.12. Descubrimiento de Gas Natural No Asociado: Es el Descubrimiento cuya
prueba oficial de producción, en el entendido de que esa prueba sea representativa
del yacimiento o yacimientos descubiertos, indique una Relación Gas Aceite (RGA)

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 4 de 58

mayor a 7.000 pies cúbicos estándar de gas por cada barril de Hidrocarburos
Líquidos y una composición molar de heptanos (C7+) menor de 4.0%. Se entiende
por RGA la relación entre el volumen de Gas Natural en pies cúbicos por día y el
volumen de Hidrocarburos Líquidos en barriles por día producidos por un pozo y la
composición molar de heptano (C7+) como el porcentaje molar de heptanos y demás
Hidrocarburos de mayor peso molecular. La Relación Gas Aceite (RGA) de un
Descubrimiento que tiene varios yacimientos se determinará con base en el
promedio ponderado de la producción de cada yacimiento y la composición molar de
heptano (C7+) como el promedio aritmético simple.

1.13. Día: Período de veinticuatro (24) horas que se inicia a las cero horas (00:00) y
termina a las veinticuatro horas (24:00).

1.14. Desarrollo u Operaciones de Desarrollo: Son las actividades y obras
realizadas por EL CONTRATISTA, que incluyen, sin ser éste un listado exhaustivo,
la perforación, completamiento y equipamiento de pozos de desarrollo; el diseño,
construcción, instalación y mantenimiento de equipos, tuberías, líneas de
transferencia, tanques de almacenamiento, métodos artificiales de producción,
sistemas de recuperación primaria y mejorada, sistemas de trasiego, tratamiento,
almacenamiento, entre otros, dentro de un Área de Explotación en el Área
Contratada y fuera de ella en cuanto resulte necesario.

1.15. Exploración u Operaciones de Exploración: Son todos aquellos estudios,
trabajos y obras que EL CONTRATISTA ejecuta para determinar la existencia y
ubicación de Hidrocarburos en el subsuelo, que incluyen pero no están limitados a
métodos geofísicos, geoquímicos, geológicos, cartográficos, y en general, las
actividades de prospección superficial, la perforación de Pozos Exploratorios y otras
operaciones directamente relacionadas con la búsqueda de Hidrocarburos en el
subsuelo.

1.16, Evaluación u Operaciones de Evaluación: Son todas las operaciones y
actividades realizadas por EL CONTRATISTA en un Área de Evaluación conforme a
la Cláusula 7 de este contrato, con el propósito de evaluar un Descubrimiento,
delimitar la geometría del yacimiento o yacimientos dentro del Área de Evaluación y
determinar, entre otros, la viabilidad de extraer tales Hidrocarburos en cantidad y
calidad económicamente explotables y el impacto que sobre el medio ambiente y el
entorno social pueda causar su explotación comercial. Tales operaciones incluyen la
perforación de Pozos de Exploración, la adquisición de programas sísmicos de
detalle, la ejecución de pruebas de producción, y, en general, otras operaciones
orientadas a determinar si el Descubrimiento es un Campo Comercial y para
delimitarlo.

1.17. Explotación: Comprende el Desarrollo y la Producción.
-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 5 de 58

1.18. Fecha Efectiva: Es el 1 de noviembre del 2008 y a partir del cual se
comenzarán a contar todos los plazos del mismo.

1.19. Gas Natural: Es la mezcla de Hidrocarburos en estado gaseoso a condiciones
estándar (una temperatura de sesenta grados Fahrenheit (60 F) y a una (1)
atmósfera de presión absoluta) compuesta por los miembros más volátiles de la serie
parafínica de Hidrocarburos.

1.20. Hidrocarburos: Son todos los compuestos orgánicos constituidos
principalmente por la mezcla natural de carbono e hidrógeno, así como también de
aquellas sustancias que los acompañan o se derivan de ellos.

1.21. Hidrocarburos Líquidos: Son todos los Hidrocarburos producidos en el Área
Contratada que en condiciones estándar de temperatura y presión (60 grados
Fahrenheit y a una (1) atmósfera de presión absoluta) están en estado líquido en la
cabeza del pozo o en el separador, así como los destilados y condensados que se
extraen del gas.

1.22. Hidrocarburos Líquidos Pesados: Son todos los Hidrocarburos Líquidos con
una gravedad API igual o inferior a quince grados (15* API).

1.23. Interés Moratorio: Cuando se trate de pesos, será la máxima tasa de interés
moratorio legalmente permitida certificada por la autoridad competente; cuando se
trate de dólares de los Estados Unidos de América, será la tasa principal LIBOR
(London Interbank Borrowing Offered Rate) a tres (3) meses para los depósitos en
dólares, incrementada en cuatro puntos porcentuales (LIBOR más 4%).

1.24, Mes: Período contado a partir de cualquier Día de un mes calendario y que
termina el Día anterior al mismo Dia del mes calendario siguiente o, si se trata del
Día primero, el último Día del mes en curso.

1.25. Partes: A la suscripción del Contrato, la ANH y EL CONTRATISTA.
Posteriormente y, en cualquier tiempo, la ANH de una parte y EL CONTRATISTA y/o
sus cesionarios debidamente aceptados por la ANH, de la otra.

Cuando la Parte CONTRATISTA esté conformada por un número plural de
empresas, entre ellas designarán a una sola que actúe como su representante ante
la ANH.

1.26. Período de Exploración: Es el lapso de cinco (5) Años contado a partir de la
Fecha Efectiva, así como cualquier prórroga otorgada, durante el cual EL
CONTRATISTA deberá llevar a cabo el Programa Expioratorio Minimo.

1.27. Periodo de Explotación: Es, respecto de cada Área de Explotación, el lapso
de hasta veinticuatro (24) Años y sus extensiones, si las hay, contado desde la fecha
de la Declaración de Comercialidad del Campo Comercial correspondiente, durante

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 6 de 58

el cual EL CONTRATISTA deberá realizar las Operaciones de Desarrollo y de
Producción.

1.28. Plan de Explotación: Es el documento guía preparado por EL CONTRATISTA
de acuerdo con las Cláusulas 9 y 10 de este contrato, para adelantar la Explotación
técnica, eficiente y económica de cada Área de Explotación y contendrá, entre otros
aspectos, el cálculo de reservas de Hidrocarburos, la descripción de facilidades de
Producción y transporte de Hidrocarburos, los pronósticos de Producción de
Hidrocarburos para el corto y mediano plazo, un programa de Abandono y los
Programas de Trabajos de Explotación para lo que resta del Año Calendario en curso
o del Año Calendario siguiente.

1.29. Pozo Exploratorio: Es un pozo a ser perforado por EL CONTRATISTA en el
Área Contratada en busca de yacimientos de Hidrocarburos, en un área no probada
como productora de Hidrocarburos, o para encontrar yacimientos adicionales a un
Descubrimiento o para extender los fímites de los yacimientos conocidos de un
Descubrimiento.

1.30. Producción u Operaciones de Producción: Son todas las operaciones y
actividades realizadas por EL CONTRATISTA en un Área de Explotación en relación
con los procesos de extracción, recolección, tratamiento, almacenamiento y trasiego
de los Hidrocarburos hasta el Punto de Entrega, el Abandono y las demás
Operaciones relativas a la obtención de Hidrocarburos.

1.31. Programa Exploratorio Mínimo: Es el programa de Operaciones de
Exploración pactado en la Cláusula 5 (numeral 5.1) de este contrato, que EL
CONTRATISTA se obliga a ejecutar, como mínimo, durante cada fase del Periodo de
Exploración en la que entre.

1.32. Programa Exploratorio Posterior: Es el programa de Operaciones de
Exploración que EL CONTRATISTA se obliga a ejecutar con posterioridad a la
finalización del Periodo de Exploración, conforme a lo estipulado en la Cláusula 6
(numeral 6.1).

1.33. Programa de Evaluación: Es el plan de Operaciones de Evaluación
presentado por EL CONTRATISTA a la ANH, según la Cláusula 7 de este contrato,
con el propósito de evaluar un Descubrimiento y determinar si se trata de un Campo
Comercial. La ejecución del Programa de Evaluación y presentación de informe de
resultados a la ANH son requisitos para declarar si un Descubrimiento es un Campo
Comercial.

1.34. Programa de Trabajo: Es la descripción de las actividades y de las
Operaciones de Exploración, Evaluación y/o Explotación del Área contratada en los
términos de este contrato. El Programa de Trabajo incluirá el cronograma conforme

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 7 de 58

al cual EL CONTRATISTA comenzará y completará las actividades y el presupuesto
correspondiente.

1.35. Punto de Entrega: Es el sitio definido por las Partes en donde El
CONTRATISTA pone a disposición de la ANH, la porción de la producción de
Hidrocarburos correspondiente a las Regalías establecidas en la Ley y los derechos
económicos de que trata la cláusula 16.4., proveniente del (los) campo (s) comercial
(es), en las especificaciones minimas para la entrada al sistema de transporte que
use EL CONTRATISTA, contenidas en la reglamentación aplicable. A partir de ese
punto el dominio y custodia de tal porción de los Hidrocarburos producidos pasará a
la ANH. En el caso de que las partes no lleguen a un acuerdo en relación con la
definición del Punto de Entrega, éste será determinado por la ANH y en todo caso
será un punto ubicado a la salida de la unidad de tratamiento ó a la entrada al
sistema de transporte que use EL CONTRATISTA. En todo caso el Punto de Entrega
no podrá estar ubicado antes del Punto de Fiscalización.

1.36. Punto de Fiscalización. Es el sitio aprobado por el Ministerio de Minas y
Energía, con el objeto de determinar el volumen de Hidrocarburos correspondientes
a las Regalías, el volumen de Hidrocarburos de EL CONTRATISTA y definir el
volúmen para el cálculo del derecho de la ANH que tratan las cláusulas 16.2. y 16.4.

CLAUSULA 2 - OBJETO

2.1. Objeto: Por virtud del presente contrato se otorga exclusivamente a EL
CONTRATISTA el derecho de explorar el Área Contratada y de explotar los
Hidrocarburos de propiedad del Estado que se descubran dentro de dicha área. EL
CONTRATISTA tendrá derecho a la parte de la producción de los Hidrocarburos
provenientes del Área Contratada que le correspondan, de acuerdo con la Cláusula
14 de este contrato.

2.2. Alcance: EL CONTRATISTA, en ejercicio de ese derecho, adelantará las
actividades y operaciones materia de este contrato, a su exclusivo costo y riesgo,
proporcionando todos los recursos necesarios para proyectar, preparar y llevar a
cabo las actividades y Operaciones de Exploración, Evaluación, Desarrollo y
Producción, dentro del Área Contratada.

2.3. Exclusión de derechos sobre otros recursos naturales: Los derechos
otorgados en este contrato se refieren en forma exclusiva a los Hidrocarburos de
propiedad del Estado que se descubran dentro del Área Contratada, y, por
consiguiente, no se extenderán a algún otro recurso natural que pueda existir en
dicha área.

Parágrafo: A efecto de evitar que las Operaciones de Exploración, Evaluación,
Desarrollo y/o Producción que EL CONTRATISTA pretenda llevar a cabo en el Área

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 8 de 58

Contratada, interfieran con programas de trabajo e inversiones previamente
aprobados por las autoridades competentes, correspondientes a contratos para la
exploración y explotación de minerales existentes en el Área Contratada, EL
CONTRATISTA acordará con los terceros titulares de tales contratos la manera en
que se adelantarán las Operaciones y los programas de trabajo de cada uno de los
interesados para garantizar el desarrollo sostenible de los recursos naturales. En el
caso EL CONTRATISTA y el (los) tercero(s) titular(es) del (los) contrato(s) para la
exploración y explotación de minerales no logren un acuerdo al respecto, el
desacuerdo se someterá a decisión del Ministerio de Minas y Energía o la entidad
que haga sus veces, para que resuelva el desacuerdo. En todo caso, durante el
plazo de la negociación y de la resolución del desacuerdo se suspenderá el
cumplimiento de las obligaciones de Exploración, Evaluación, Desarrollo y/o
Producción que se vean afectadas y la ANH restituirá el plazo contractual por un
lapso igual al del impedimento, siempre y cuando el contratista demuestre que ha
actuado con diligencia en la gestión de negociación.

CLAUSULA 3 — ÁREA CONTRATADA

3.1. Extensión: El Área Contratada comprende una extensión total de
aproximadamente quince mil novecientas treinta y dos (15.932) hectáreas con cinco
mil ciento veintisiete (5.127) metros cuadrados. Esta área es la descrita en el Anexo
“A”, que forma parte de este contrato y se encuentra ubicada dentro de las
jurisdicciones municipales de San Luis de Palenque y Orocue en el Departamento
del Casanare. El Área Contratada se reducirá gradualmente de acuerdo con lo
señalado en esta cláusula.

3.2. Restricciones: En el caso de que una porción del Área Contratada se extienda
a áreas comprendidas dentro del Sistema de Parques Nacionales Naturales u otras
zonas reservadas, excluidas o restringidas, delimitadas geográficamente por la
autoridad correspondiente, o cuando sobre el área contratada se extiendan zonas
con las mismas características anteriormente señaladas, EL CONTRATISTA se
obliga a acatar las condiciones que respecto de tales áreas impongan las
autoridades competentes. La ANH no asumirá responsabilidad alguna a este
respecto.

Toda vez que la ANH conozca de una pretensión de propiedad privada de los
Hidrocarburos del subsuelo dentro del Área Contratada, le dará el trámite que
corresponda de conformidad con las disposiciones legales.

3.3. Devolución de Áreas en Exploración, de Evaluación, y de Explotación: EL
CONTRATISTA devolverá las áreas en Exploración, de Evaluación y Explotación en
todos los casos previstos en este contrato como causales de devolución, bien por

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 9 de 58

renuncia, por vencimiento de los plazos, por los casos previstos en la cláusula 8
(numeral 8.2), o por no llevar a cabo las actividades de los correspondientes
Programas de Trabajo o, en general, por cualquier otra causa contractual que
imponga a EL CONTRATISTA la obligación de devolver el área respectiva.

3.4. Devoluciones Voluntarias: En cualquier momento EL CONTRATISTA podrá
hacer devoluciones parciales del Área Contratada, siempre y cuando no se afecte el
cumplimiento de las obligaciones contraidas en virtud de este contrato. Si tales
devoluciones voluntarias se efectúan durante la vigencia del Periodo de Exploración,
se contabilizarán para efectos de la devolución obligatoria de áreas.

3.5. Restauración de las áreas devueltas: EL CONTRATISTA realizará todas las
actividades de Abandono necesarias y restaurará las áreas devueltas conforme a lo
dispuesto en la legislación colombiana y en este contrato.

3.6. Delineación de las áreas devueltas: Las áreas devueltas por EL
CONTRATISTA comprenderán el menor número posible de bloques rectangulares
contiguos limitados por líneas en dirección norte-sur y este-oeste, siguiendo una
rejilla similar a la formada por las planchas cartográficas del Instituto Geográfico
“Agustin Codazzi”, con coordenadas referidas al dátum MAGNA-SIRGAS.

3.7. Formalización de devoluciones de áreas: Toda devolución de áreas realizada
en desarrollo de este contrato se formalizará mediante acta firmada por las Partes.
CLÁUSULA 4 — DURACIÓN Y PERIODOS

4.1. Duración: La duración de este contrato se determinará de acuerdo con las
siguientes cláusulas.

4.2. Periodo de Exploración: El Periodo de Exploración tendrá una duración de
Cinco (5) Años a partir de la Fecha Efectiva y se divide en las fases que se describen
a continuación. La primera fase del Periodo de Exploración comienza en la Fecha
Efectiva y las siguientes fases el Día calendario inmediatamente siguiente a la
terminación de la fase que la precede:

Fase 1 con una duración de dieciocho (18) meses
Fase 2 con una duración de dieciocho (18) meses
Fase 3 con una duración de doce (12) meses
Fase 4 con una duración de doce (12) meses

Parágrafo: En el evento en que alguna de las actividades exploratorias de la Fase 1
o una parte de ellas afecte a una comunidad de un resguardo o a un asentamiento
de un grupo étnico cuya existencia haya sido certificada por la autoridad competente,
la ANH evaluará el otorgamiento de un plazo de hasta seis (6) meses adicionales

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 10 de 58

para el cumplimiento de las actividades a efectuarse dentro del área de influencia de
las comunidades. EL otorgamiento del plazo procederá, si a juicio de las autoridades
competentes, EL CONTRATISTA está desarrollando de manera diligente las
actividades necesarias para el desarrollo de la consulta previa. En todo caso, las
actividades de la Fase 1 no podrán tener una duración mayor a veinticuatro (24)
meses contados desde la fecha efectiva del Contrato.

4.2.1. Derecho de renuncia en el Periodo de Exploración: Durante el transcurso
de cualquiera de las fases del Periodo de Exploración, EL CONTRATISTA tendrá
derecho a renunciar al presente contrato, siempre y cuando haya cumplido
satisfactoriamente el Programa Exploratorio Mínimo de la fase en curso y las demás
obligaciones a su cargo. Para tal efecto, EL CONTRATISTA dará aviso escrito a la
ANH, previamente a la terminación de la fase en progreso.

4.2.2. Prórroga de una fase del Periodo de Exploración: A solicitud de EL
CONTRATISTA la ANH prorrogará la fase en progreso del Periodo de Exploración,
hasta la terminación de la perforación de los Pozos Exploratorios y/o la adquisición del
programa sísmico y dos (2) Meses más, siempre que se cumplan las siguientes
condiciones:

a) Que las Operaciones de Exploración antes mencionadas formen parte del Programa
Exploratorio Mínimo y se hubieren iniciado por lo menos un (1) Mes antes de la
fecha de terminación de la respectiva fase de! Periodo de Exploración,

b) Que EL CONTRATISTA haya ejecutado en forma ininterrumpida tales Operaciones
de Exploración, y

c) Que no obstante la diligencia aplicada para la ejecución de tales Operaciones de
Exploración, EL CONTRATISTA estime razonablemente que el tiempo restante es
insuficiente para concluirlas antes del vencimiento de la fase en curso.

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH los documentos
en los que fundamenta su solicitud y la garantía correspondiente, conforme a los
requisitos estipulados en la Cláusula 22 de este contrato.

4.2.3. Terminación del Contrato por vencimiento del Periodo de Exploración: Al
vencimiento del Periodo de Exploración terminará el contrato si no existe un Área de
Evaluación, un Área de Explotación o un Descubrimiento realizado por EL
CONTRATISTA en la última fase del Periodo de Exploración en el Área Contratada.
En este caso EL CONTRATISTA devolverá a la ANH la totalidad del Área
Contratada, sin perjuicio del cumplimiento de las demás obligaciones y queda
obligado a demostrar que en ella ha cumplido las obligaciones de Abandono,
acreditando que los pozos perforados han sido debidamente taponados y
abandonados, que las instalaciones de superficie han sido totalmente desmanteladas

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 11 de 58

y que ha realizado las labores de limpieza y restauración ambiental de conformidad
con la normatividad aplicable.

4.3. Período de Explotación:

El Periodo de Explotación se predica separadamente respecto de cada Área de
Explotación y, por lo tanto, todas las menciones a la duración, extensión o
terminación del Periodo de Explotación se refieren a cada Área de Explotación en
particular.

4.3.1. Duración: El Período de Explotación tendrá una duración de veinticuatro (24)
Años contados a partir de la fecha en la que la ANH reciba de EL CONTRATISTA la
Declaración de Comercialidad de que trata la Cláusula 8 de este contrato.

4.3.2. Prórroga del Período de Explotación: La ANH prorrogará el Periodo de
Explotación hasta el límite económico del Campo Comercial, a elección de EL
CONTRATISTA, siempre y cuando se cumplan las siguientes condiciones:

a) Que EL CONTRATISTA formule la solicitud de prórroga por escrito a la ANH con
Una antelación no mayor de cuatro (4) Años pero no inferior a un (1) Año con
respecto a la fecha de vencimiento del Periodo de Explotación de la respectiva
Área de Explotación.

b) Que el Área de Explotación esté produciendo Hidrocarburos regularmente en la
fecha de la solicitud.

Cc) Que EL CONTRATISTA demuestre que durante los cuatro (4) Años Calendario
anteriores a la fecha de la solicitud ha llevado a cabo un programa de perforación
que incluya al menos un pozo por cada Año Calendario y/o que ha tenido activo
un proyecto de mantenimiento de presión o de recuperación secundaria, terciaria
o mejorada.

Parágrafo: Si EL CONTRATISTA no satisface en su totalidad o en todo su alcance la
condición exigida en el literal c) anterior, la ANH, previo el análisis de las justificaciones
presentadas por EL CONTRATISTA, podrá otorgar la prórroga. Queda entendido que
la denegación de la misma por parte de la ANH no dará lugar a desacuerdo y no se
someterá al procedimiento establecido en la Cláusula 28 de este contrato. En todos
los casos, la prórroga del Periodo de Explotación se formalizará mediante la firma de
un otrosí al contrato.

4.3.3. Terminación voluntaria del Periodo de Explotación: En cualquier momento
durante el Periodo de Explotación EL CONTRATISTA podrá dar por terminado este
contrato con respecto a cualquier Área de Explotación, para lo cual informará por
escrito a la ANH con una anticipación no inferior a tres (3) Meses, sin perjuicio del
cumplimiento de las demás obligaciones.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 12 de 58

4.3.4, Efectos de la terminación del Periodo de Explotación: Cuando por
cualquier causa terminen los derechos y obligaciones operativas respecto de algún
Área de Explotación, EL CONTRATISTA dejará en buen estado, los pozos que en tal
época sean productivos y las construcciones y otras propiedades inmuebles, todo lo
cual pasará gratuitamente a la ANH con las servidumbres y bienes adquiridos para
beneficio de la explotación hasta el Punto de Entrega, aunque tales bienes se
encuentren fuera del Área de Explotación. Respecto de los bienes muebles
destinados exclusivamente al servicio de esa Área de Explotación, si la terminación
tiene lugar antes de cumplirse los primeros dieciocho (18) Años del Período de
Explotación, EL CONTRATISTA tendrá la obligación de ofrecérselos en venta por su
valor en libros a la ANH. Si en el término de tres (3) Meses, contados a partir de la
fecha del ofrecimiento, la ANH no hubiere respondido afirmativamente, EL
CONTRATISTA podrá disponer de ellos libremente. Si la terminación tiene lugar
transcurridos los primeros dieciocho (18) Años del Período de Explotación, tales
bienes pasarán gratuitamente a la ANH. La ANH establecerá de los pozos que se
encuentren en producción en tal época cuáles deberán ser abandonados y aquellos
que continuarán en producción. Cualquier desacuerdo respecto de la naturaleza y la
destinación de los bienes será sometido al procedimiento señalado en la Cláusula
28. Así mismo, EL CONTRATISTA queda obligado a ceder a la ANH o a quien ella
indique la Licencia Ambiental y los recursos económicos necesarios para atender las
obligaciones de Abandono. La aplicación de esta cláusula no implicará una
sustitución patronal entre EL CONTRATISTA y la ANH.

CLAUSULA 5 —- PROGRAMA EXPLORATORIO MÍNIMO

5.1. Programa Exploratorio Mínimo de cada fase: Durante el Periodo de
Exploración, EL CONTRATISTA llevará a cabo el Programa Exploratorio Mínimo de
cada fase que se describe en el Anexo B, que forma parte de este contrato. Para el
cumplimiento de las obligaciones del Programa Exploratorio Minimo, los Pozos
Exploratorios propuestos por EL CONTRATISTA deberán ser Pozos Exploratorios
para un nuevo campo (del tipo A-3 o del tipo A-2) o Pozos Exploratorios que formen
parte de un Programa de Evaluación, conforme lo dispuesto en la cláusula 7
(numeral 7.3b) de este contrato. En los demás casos el Pozo Exploratorio propuesto
por EL CONTRATISTA deberá ser previamente aceptado por la ANH.

5.2. Programas de Trabajos de Exploración: EL CONTRATISTA se obliga a
presentar a la ANH, el Programa de Trabajos de Exploración para la fase que inicia,
en donde se describa la forma como dará cumplimiento a sus obligaciones, con una
antelación no inferior a ocho (8) Días calendario respecto al inicio de cada fase del
Periodo de Exploración. Para la primera fase, EL CONTRATISTA deberá entregar el

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 13 de 58

Programa de Trabajo de Exploración en un término de treinta (30) Días calendarios
contados a partir de la Fecha Efectiva.

5.3. Modificaciones al Programa Exploratorio Mínimo.

5.3.1. Durante la fase en curso: En el transcurso de la primera mitad del plazo de
cualquier fase del Periodo de Exploración, distinta de la primera fase, EL
CONTRATISTA podrá sustituir la adquisición y procesamiento de un programa
sísmico contenido en el Programa Exploratorio Minimo inicialmente presentado para
la fase en progreso, por la perforación de uno o más Pozos Exploratorios o por la
adquisición y procesamiento de un programa sísmico de tecnología más moderna,
siempre que el esfuerzo financiero del nuevo Programa Exploratorio Mínimo sea
equivalente o superior al inicialmente presentado para la respectiva fase. En este
caso EL CONTRATISTA informará previamente y por escrito a la ANH de la
substitución de Operaciones de Exploración que pretende llevar a cabo.

5.3.2. Para la fase siguiente: Si luego de la perforación de un Pozo Exploratorio que
resulte seco EL CONTRATISTA juzga que las perspectivas del Área Contratada no
justifican la perforación de un (1) Pozo Exploratorio contenido en el Programa
Exploratorio Mínimo de la siguiente fase del Periodo de Exploración, EL
CONTRATISTA podrá sustituir dicha perforación por la adquisición y procesamiento
de un programa sísmico, siempre que el esfuerzo financiero sea equivalente o
superior al Programa Exploratorio Mínimo para la respectiva fase y que EL
CONTRATISTA informe previamente y por escrito a la ANH de la sustitución que
pretende llevar a cabo.

5.4. Exploración Adicional: EL CONTRATISTA podrá llevar a cabo Operaciones
de Exploración adicionales a las contenidas en el Programa Exploratorio Mínimo o en
el Programa Exploratorio Posterior, sin que por razón de tales Operaciones de
Exploración se modifique el plazo pactado para la ejecución del Programa
Exploratorio Mínimo o del Programa Exploratorio Posterior de la fase en curso o de
las fases siguientes. Para ejercer este derecho, EL CONTRATISTA informará
previamente a la ANH respecto de las Operaciones de Exploración adicionales que
pretende realizar. Si dichas Operaciones de Exploración son las definidas en el
Programa Exploratorio Minimo de la siguiente Fase, la ANH acreditará dichas
Operaciones de Exploración al cumplimiento de los compromisos exploratorios
pactados para la fase siguiente. De lo contrario, si EL CONTRATISTA desea que
tales Operaciones de Exploración adicionales se acrediten al cumplimiento de los
compromisos exploratorios pactados para la fase siguiente, si la hay, deberá
solicitarlo por escrito a la ANH, quien a su sola discreción determinará si acepta o no
dicha acreditación. En caso de que la solicitud sea aceptada por parte de la ANH,
ésta determinará la forma como se acreditarán en todo o en parte las Operaciones

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 14 de 58

de Exploración adicionales ejecutadas en la fase siguiente del Periodo de
Exploración.

5.5. Problemas durante la perforación de Pozos Exploratorios: Durante la
perforación de un Pozo Exploratorio correspondiente al Programa Exploratorio
Mínimo o al Programa Exploratorio Posterior y antes de alcanzar la profundidad
objetivo, si se llegasen a presentar problemas no controlables de tipo geológico tales
como cavidades, presiones anormales, formaciones impenetrables, pérdidas severas
de circulación u otras condiciones de tipo técnico que impidan continuar perforando
el Pozo Exploratorio, a pesar del empeño de EL CONTRATISTA de continuar los
trabajos de perforación de acuerdo con las Buenas Prácticas de la Industria del
Petróleo, EL CONTRATISTA podrá solicitar a la ANH dar por cumplida la obligación
de perforación, mediante la presentación de un informe técnico donde se describa en
detalle la situación presentada y los esfuerzos realizados para superar el problema.
Dicho informe deberá presentarse a la ANH en un plazo no mayor de quince (15)
Dias calendario contados desde que se presentó el problema no controlable antes
mencionado. Si la ANH acepta que EL CONTRATISTA dé por terminadas las
operaciones de perforación del pozo en cuestión, aquél deberá abandonarlo o
completarlo hasta la profundidad alcanzada, y la obligación del Programa
Exploratorio Mínimo o el Posterior correspondiente a dicho pozo se entenderá
cumplida.

CLAUSULA 6 - PROGRAMA EXPLORATORIO POSTERIOR

6.1. Programa Exploratorio Posterior: Al finalizar el Periodo de Exploración y
siempre que exista por lo menos un Área de Evaluación o un Área de Explotación o
un Descubrimiento realizado por EL CONTRATISTA en la ultima fase del Periodo de
Exploración en el Área Contratada, EL CONTRATISTA podrá retener el cincuenta por
ciento (50%) del Área Contratada (excluidas las Áreas de Evaluación y de Explotación)
para adelantar en el área retenida pero por fuera de las Áreas de Evaluación y de
Explotación, un Programa de Exploración Posterior. En este caso, se aplicará el
siguiente procedimiento:

a) Antes de la fecha de terminación de la última fase del Período de Exploración, EL
CONTRATISTA avisará por escrito a la ANH de su intención de adelantar un
Programa de Exploración Posterior.

b) El aviso debe describir las Operaciones de Exploración que constituyen el
Programa de Exploración Posterior que EL CONTRATISTA se obliga a realizar;
dividiéndose el Programa en dos (2) fases de dos (2) Años cada una, contada la
primera desde la terminación de la última fase del Programa Exploratorio Mínimo.
Cada una de las fases del Programa Exploratorio Posterior debe contener como

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 15 de 58

mínimo las mismas Operaciones Exploratorias pactadas para la última fase del
Período Exploratorio Mínimo.

c) Cumplidas oportunamente las obligaciones de la primera fase del Programa
Exploratorio Posterior, EL CONTRATISTA podrá optar por no continuar a la
segunda fase, lo que impone la devolución de la totalidad de las áreas retenidas
para este efecto ó por continuar con la segunda fase, lo que obliga a devolver
sólo el cincuenta por ciento (50%) de ellas, excluidas las Áreas de Evaluación y
de Explotación existentes. EL CONTRATISTA informará por escrito a la ANH de
su decisión dentro del mes siguiente a la terminación de la primera fase.

Las devoluciones de áreas de que trata esta cláusula se entienden sin perjuicio de
las Áreas de Evaluación y de las Áreas de Explotación existentes.

6.2. Finalizado el Programa de Exploración Posterior, el Área Contratada quedará
reducida a las Áreas de Evaluación y/o Áreas de Explotación existentes en ese
momento,

CLAUSULA 7 — DESCUBRIMIENTO Y EVALUACIÓN

7.1. Aviso de Descubrimiento: En cualquier momento dentro de los cuatro (4)
Meses siguientes a la finalización de la perforación de cualquier Pozo Exploratorio
cuyos resultados indiquen que se ha producido un Descubrimiento, EL
CONTRATISTA deberá informarlo por escrito a la ANH, acompañando su aviso de
un informe técnico que contenga los resultados de las pruebas realizadas, la
descripción de los aspectos geológicos y los análisis efectuados a los fluidos y rocas,
en la forma que indique el Ministerio de Minas y Energía o la autoridad que haga sus
veces.

Parágrafo: Si el descubrimiento es un Descubrimiento de Gas Natural No Asociado o
de Hidrocarburos Líquidos Pesados, EL CONTRATISTA deberá igualmente entregar
los cálculos y demás información de soporte que hubiere presentado al Ministerio de
Minas y Energía o la autoridad que haga sus veces para efectos de su clasificación.

7.2. Presentación del Programa de Evaluación: Si EL CONTRATISTA considera
que el Descubrimiento tiene potencial comercial, presentará y ejecutará un Programa
de Evaluación, respecto de dicho Descubrimiento, de acuerdo con lo establecido en
esta cláusula. Si el Descubrimiento tiene lugar en el Periodo de Exploración, EL
CONTRATISTA presentará el Programa de Evaluación, dentro de los seis (6) Meses
siguientes a la finalización de la perforación del Pozo Exploratorio descubridor y en
todo caso antes de finalizar el Periodo de Exploración. Si el Descubrimiento es
resultado de la ejecución del Programa Exploratorio Posterior, EL CONTRATISTA
presentará el Programa de Evaluación dentro de los seis (6) Meses siguientes a la

-ORIGINAL-

>
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 16 de 58

finalización de la perforación del Pozo Exploratorio descubridor y en todo caso antes
de la siguiente devolución de áreas de que trata la Cláusula 6.

7.3. Contenido del Programa de Evaluación: El Programa de Evaluación debe
contener, como mínimo:

a) El mapa con coordenadas del Área de Evaluación.

b) La descripción y los objetivos de cada una de las Operaciones de Evaluación y la
información que se propone obtener para determinar si el Descubrimiento puede
ser declarado como Campo Comercial. Si en los Programas de Evaluación
realizados durante el Periodo de Exploración, EL CONTRATISTA incluye la
perforación de Pozos Exploratorios, éste podrá acreditar tanto el cumplimiento del
Programa  Exploratorio Mínimo como del Programa de Evaluación
correspondiente, hasta con la perforación de dos (2) Pozos Exploratorios, siempre
que la misma concluya antes de la fecha de terminación del plazo del Programa
de Evaluación en el cual fueron incluidos o de la fase del Periodo de Exploración
a la cual correspondan dichos pozos, la que sea más próxima.

c) El presupuesto tota! del Programa de Evaluación, discriminado por Años.

d) El plazo total del Programa de Evaluación que no podrá exceder de dos (2) Años
cuando incluya la perforación de Pozos de Exploración a de un (1) Año en los
demás casos, plazo que se contará a partir de la fecha de la presentación a la
ANH y debe contemplar los tiempos estimados necesarios para la obtención de
permisos que corresponde otorgar a otras autoridades.

e) El cronograma para la realización de las Operaciones de Evaluación dentro del
plazo mencionado en el literal anterior.

f) La información sobre la destinación de los Hidrocarburos y demás fluidos que EL
CONTRATISTA espera recuperar como resultado de las Operaciones de
Evaluación.

9) Una propuesta de Punto de Entrega para consideración de la ANH.

7.4. Prórroga del plazo del Programa de Evaluación: Si EL CONTRATISTA
decide perforar Pozos de Exploración no previstos en el Programa de Evaluación
inicialmente presentado, la ANH prorrogará la duración del Programa de Evaluación
por un plazo adicional que no excederá de un (1) Año, siempre que se cumplan las
siguientes condiciones:

a) Que EL CONTRATISTA formule la solicitud por escrito a la ANH por lo menos con
dos (2) Meses de anticipación a la fecha de terminación del plazo inicial.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 17 de 58

b) Que EL CONTRATISTA esté adelantando diligentemente las Operaciones de
Evaluación previstas en el Programa de Evaluación;

€) Que la prórroga requerida se justifique por el tiempo necesario para la perforación y
las pruebas del Pozo o los Pozos de Exploración adicionales; y

Con la solicitud de prórroga, EL CONTRATISTA entregará a la ANH los documentos
en los que fundamenta su solicitud.

7.5. Modificaciones al Programa de Evaluación: En cualquier momento durante
los seis (6) Meses siguientes a la fecha de presentación del Programa de Evaluación
a la ANH, EL CONTRATISTA podrá modificarlo, para lo cual informará
oportunamente a la ANH y adecuará el plazo total del mismo, de acuerdo con el
numeral 7.3d de esta cláusula, sin que por ello se modifique la fecha de inicio
señalada.

7.6. Resultados del Programa de Evaluación: EL CONTRATISTA presentará a la
ANH un informe completo de los resultados del Programa de Evaluación, dentro de
los tres (3) Meses siguientes a la fecha de su terminación. Tal informe incluirá, como
mínimo: la descripción geológica del Descubrimiento y su configuración estructural;
las propiedades físicas de las rocas y fluidos presentes en los yacimientos asociados
al Descubrimiento; la presión, volumen y análisis de temperatura de los fluidos de los
yacimientos; la capacidad de producción (por pozo y por todo el Descubrimiento); y
un estimado de las reservas recuperables de Hidrocarburos.

Parágrafo: En caso de que el descubrimiento sea de Gas Natural No Asociado o
de Hidrocarburo Líquido Pesado, y en cualquier momento durante la segunda mitad
del plazo del Programa de Evaluación, EL CONTRATISTA podrá solicitar a la ANH
la prórroga del Programa de Evaluación hasta por dos (2) Años adicionales con el
propósito de llevar a cabo estudios de factibilidad para la construcción de
infraestructura, sobre métodos de producción y/o para el desarrollo de mercados. En
estos casos, la solicitud incluirá en el Programa de Evaluación la información
relacionada con los estudios de factibilidad que EL CONTRATISTA considera
necesario realizar. Al término de la prórroga otorgada, EL CONTRATISTA entregará
a la ANH las conclusiones y recomendaciones de los estudios de factibilidad.

7.7. Sólo darán lugar a la aplicación de esta cláusula los Pozos Exploratorios
descubridores perforados por EL CONTRATISTA por fuera de áreas designadas
como de Evaluación o de Explotación. Por lo tanto, cuando los nuevos volúmenes de
Hidrocarburos encontrados hagan parte de una misma Área de Evaluación o de
Explotación, no habrá lugar a un Periodo de Evaluación.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 18 de 58

CLAUSULA 8 - DECLARACIÓN DE COMERCIALIDAD

8.1. Aviso: Dentro de los tres (3) Meses siguientes al vencimiento del término
estipulado para la ejecución del Programa de Evaluación o al vencimiento del plazo
acordado según el parágrafo del numeral 7.6 de la Cláusula 7, si le es aplicable, EL
CONTRATISTA entregará a la ANH una declaración escrita que contenga de
manera clara y precisa su decisión incondicional de explotar o no comercialmente
ese Descubrimiento. En caso afirmativo, a partir de esa declaración el
Descubrimiento se tendrá como un Campo Comercial.

8.2. Renuncia de derechos en caso negativo: Si EL CONTRATISTA no entrega a
la ANH esta declaración en el plazo estipulado, se entenderá que EL
CONTRATISTA ha concluido que el Descubrimiento no es un Campo Comercial. Si
la declaración es negativa o si no hay entrega de declaración, EL CONTRATISTA
acepta que no se generó en su favor derecho alguno y, en consecuencia, renuncia a
reclamar derechos sobre el Descubrimiento.

CLAUSULA 9 — PLAN DE EXPLOTACIÓN

9.1. Presentación y Contenido: Dentro de los tres (3) Meses siguientes a la
presentación de la Declaración de Comercialidad de que trata la Cláusula 8, EL
CONTRATISTA entregará a la ANH el Plan de Explotación inicial el cua! contendrá,
como mínimo, la siguiente información:

a) El mapa con las coordenadas del Área de Explotación.

b) El cálculo de reservas y de la producción acumulada de Hidrocarburos,
diferenciada por tipo de Hidrocarburo.

c) El esquema general proyectado para el Desarrollo del Campo Comercial, que
incluya una descripción del programa de perforación de pozos de desarrollo, de
los métodos de extracción, de las facilidades respectivas y de los procesos a los
cuales se someterán los fluidos extraídos antes del Punto de Entrega.

d) El pronóstico de producción anual de Hidrocarburos y sus sensibilidades,
utilizando la tasa óptima de producción que permita lograr la máxima
recuperación económica de las reservas.

e) La Identificación de los factores críticos para la ejecución del Plan de Explotación,
tales como aspectos ambientales, sociales, económicos, logísticos y las opciones
para su manejo.

f) Una propuesta de Punto de Entrega para consideración de la ANH.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 19 de 58

9) Una propuesta de canasta de máximo tres (3) petróleos crudos de calidad similar
para efectos del cálculo de los Derechos por Precios Altos descritos en la
Cláusula 16.

h) Un programa de Abandono para efectos de la Cláusula 31.

9.2. Entrega del Plan de Explotación: La ANH dará por recibido el Plan de
Explotación cuando EL CONTRATISTA entregue toda la información antes descrita.
Si la ANH no recibe el Plan de Explotación con la totalidad de la información
anteriormente indicada, dentro de los quince (15) Dias calendario siguientes a su
presentación podrá requerir el envío de la información faltante y EL CONTRATISTA
dispondrá de treinta (30) Dias calendario contados desde el recibo del requerimiento
para entregarla. Si la ANH no se pronuncia dentro de los quince (15) Días calendario
siguientes a la presentación del Plan de Explotación por parte de EL
CONTRATISTA, se entenderá que ha sido aceptado. Si EL CONTRATISTA no
entrega el Plan de Expiotación en la fecha establecida en el numeral anterior o si la
ANH no recibe la documentación faltante dentro del plazo de treinta (30) Días
señalado en este numeral, se configurará un incumplimiento que dará lugar a la
aplicación de la Cláusula 29.

9.3. Área de Explotación: El Área de Explotación estará delimitada por un poligono
regular, preferiblemente de cuatro lados, que comprenderá el Campo Comercial o la
porción de éste dentro del Área Contratada, más un margen alrededor del Campo
Comercial no mayor de un (1) kilómetro, siempre que el Área Contratada lo permita.
Como quiera que el área del Campo Comercial contenida en el Área de Explotación
puede variar, el Área de Explotación permanecerá inalterable, salvo lo señalado en el
siguiente numeral.

9.4. Ampliación del Área de Explotación: En el transcurso del Periodo de
Explotación de un Área de Explotación, si EL CONTRATISTA determina que un
Campo Comercial se extiende más allá del Área de Explotación, pero dentro del Área
Contratada vigente, podrá solicitar a la ANH la ampliación de tal Área de Explotación,
acompañando su solicitud con los soportes correspondientes. Cumplido lo anterior a
satisfacción de la ANH, ésta ampliará el Área de Explotación, quedando entendido
que si tal ampliación se superpone a otra Área de Explotación, la duración del
Periodo de Explotación que se aplicará para el Área de Explotación englobada será
la del Área de Explotación respecto de la cual se declaró primeramente la
comercialidad.

Parágrafo: Cuando el Área de Explotación solicitada por EL CONTRATISTA, de
acuerdo con el numeral 9.4, se extienda por fuera del Área Contratada, la ANH
ampliará el Área Contratada dándole a la ampliación solicitada el tratamiento

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 20 de 58

contractual de Área de Evaluación, a menos que respecto del área solicitada se
presente alguna de las siguientes situaciones:

a) Que existan derechos otorgados a otra persona para la ejecución de actividades
iguales o similares a las del objeto del presente contrato.

b) Que esté en proceso de negociación o de concurso para el otorgamiento de
derechos por parte de la ANH;

c) Que existan restricciones ordenadas por autoridad competente que impidan
adelantar las actividades objeto del contrato.

9.5. Actualización del Plan de Explotación: EL CONTRATISTA ajustará y
presentará anualmente, durante el Mes de febrero de cada Año Calendario y con
sujeción al procedimiento descrito en el numeral 9.2 de esta cláusula, el Plan de
Explotación para cada una de las Áreas de Explotación existentes en el contrato.
Cuando la producción real de Hidrocarburos del Año Calendario inmediatamente
anterior difiera en más de un quince por ciento (15%) con respecto al pronóstico de
producción anual señalado en el Plan de Explotación para algún Área de Explotación,
EL CONTRATISTA presentará las explicaciones del caso.

CLAUSULA 10 — PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN

10.1. Preparación y presentación: Si cuando se presente el Plan de Explotación a
que se refiere la Cláusula 9 faltaren más de seis (6) Meses para la terminación del
Año Calendario en curso, EL CONTRATISTA presentará el primero de los
Programas de Trabajos de Explotación para lo restante de ese Año calendario. Para
los Años calendario subsiguientes, El CONTRATISTA presentará el Programa de
Trabajos de Explotación para cada Año Calendario, en el mes de noviembre del Año
calendario inmediatamente anterior.

10.2. Contenido del Programa de Trabajos de Explotación: El Programa de
Trabajos de Explotación para cada Área de Explotación contendrá, como mínimo:

a) Una descripción detallada del programa de Operaciones de Desarrollo y de
Producción que EL CONTRATISTA espera realizar durante dicho Año, con el
respectivo cronograma, discriminado por proyecto y por Trimestre Calendario, el
cual debe contemplar también los plazos requeridos para obtener las
autorizaciones y permisos de las autoridades competentes.

b) Un pronóstico de producción mensual del Área de Explotación para el Año
Calendario correspondiente,

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 21 de 58

c) Un estimado de los costos (inversiones y gastos) para los cuatro (4) Años
Calendario siguientes o hasta la terminación del Periodo de Explotación, lo que
sea más corto.

d) Los términos y condiciones conforme a los cuales desarrollará los programas en
beneficio de las comunidades en las áreas de influencia del Área de Explotación.

10.3. Ejecución y Ajustes: Las Operaciones de Desarrollo y de Producción del
Programa de Trabajos de Explotación de que trata el literal (a) anterior es de
obligatoria ejecución. EL CONTRATISTA iniciará tales Operaciones de Explotación
de acuerdo con el cronograma presentado. Durante la ejecución del Programa de
Trabajos de Explotación, EL CONTRATISTA podrá efectuar ajustes a dicho
programa para el Año Calendario en curso, siempre que tales ajustes no impliquen la
disminución en la producción de más de un quince por ciento (15%) respecto del
pronóstico inicial. Los ajustes no podrán ser formulados con frecuencia inferior a tres
(3) Meses, salvo situaciones de emergencia. El CONTRATISTA informará
previamente y mediante escrito cualquier ajuste al Programa de Trabajos de
Explotación.

CLÁUSULA 11 - CONDUCCIÓN DE LAS OPERACIONES

11.1. Autonomía: EL CONTRATISTA tendrá el control de todas las operaciones y
actividades que considere necesarias para una técnica, eficiente y económica
Exploración del Área Contratada y para la Evaluación y Explotación de los
Hidrocarburos que se encuentren dentro de ésta. EL CONTRATISTA planeará,
preparará, realizará y controlará todas las actividades con sus propios medios y con
autonomía técnica y directiva, de conformidad con la legislación colombiana y
observando las Buenas Prácticas de la Industria del Petróleo. EL CONTRATISTA
desarrollará las actividades directamente o a través de subcontratistas.

11.2, Responsabilidad: EL CONTRATISTA llevará a cabo las operaciones materia
de este contrato de manera diligente, responsable, eficiente y adecuada técnica y
económicamente. Se asegurará de que todos sus subcontratistas cumplan los
términos establecidos en este contrato y en las leyes colombianas. EL
CONTRATISTA será el único responsable por los daños y pérdidas que cause con
ocasión de las actividades y operaciones derivadas de este contrato, incluso aquellos
causados por sus subcontratistas, quedando entendido que frente a la ANH en
ningún momento será responsable por errores de criterio, o por pérdidas o daños que
no fueren resultado de culpa grave o dolo. Cuando EL CONTRATISTA subcontrate,
las obras y servicios subcontratados serán ejecutados a su nombre, en razón de lo
cual EL CONTRATISTA mantendrá su responsabilidad directa por todas las
obligaciones establecidas en el subcontrato y derivadas del mismo, de las cuales no

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 22 de 58

podrá exonerarse en razón de las subcontrataciones. La ANH no asumirá
responsabilidad alguna por daños y perjuicios causados a terceros por EL
CONTRATISTA en desarrollo de las operaciones objeto de este contrato, por los
contratos o subcontratos, ni aún a título de solidaridad.

11.3. Obtención de permisos: EL CONTRATISTA está obligado a obtener, por su
propia cuenta y riesgo, todas las licencias, autorizaciones, permisos y demás
derechos procedentes conforme a la ley, necesarios para adelantar las operaciones
objeto del presente contrato.

11.4. Daños y Pérdidas de los Activos: Todos los costos y gastos necesarios para
remplazar o reparar daños o pérdidas de bienes o equipos ocurridos por fuego,
inundaciones, tormentas, accidentes u otros hechos similares serán a riesgo de EL
CONTRATISTA. El CONTRATISTA informará a la ANH sobre las pérdidas o daños
sucedidos a la mayor brevedad posible después de ocurrido el hecho.

CLÁUSULA 12 - REGALÍAS

12.1. Recaudo: EL CONTRATISTA pondrá a disposición de la ANH en el Punto de
Entrega el porcentaje de la producción de Hidrocarburos establecido en la ley
correspondiente a las regalías. El recaudo de las regalías se hará en dinero o en
especie, según lo determine la autoridad competente.

12.2. Pago de las participaciones: La ANH pagará a las entidades que señale la
ley las participaciones que les correspondan en las regalías, y será la única
responsable de dicho pago.

12.3. Recaudo en especie: Cuando el recaudo de las regalías se efectúe en
especie, El. CONTRATISTA entregará a la ANH la cantidad de Hidrocarburos
correspondiente, para lo cual las Partes acordarán el procedimiento para la
programación de entregas y demás aspectos necesarios. En todo caso la ANH
dispondrá de un (1) Mes para retirar dicha cantidad. Vencido este término sin que la
ANH haya retirado el volumen correspondiente a las regalías, y si hay disponibilidad
de almacenamiento en las facilidades de EL CONTRATISTA, éste se obliga a
almacenar los Hidrocarburos hasta por tres (3) meses consecutivos, y la ANH le
pagará una tarifa de almacenamiento que, para cada caso, será acordada entre las
Partes. Al término de este último plazo EL CONTRATISTA podrá comercializar tal
volumen, de acuerdo con el siguiente numeral.

Parágrafo: Si no hay disponibilidad de almacenamiento, EL CONTRATISTA podrá
continuar produciendo el campo y disponer del volumen de regalías, acreditando a la
ANH, para su entrega posterior, el volumen correspondiente a las regalías que la
ANH tenía derecho a retirar pero no retiró.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 23 de 58

12.4. Comercialización del volumen de regalías: Cuando la ANH lo considere
conveniente, y siempre que las disposiciones regulatorias lo permitan, EL
CONTRATISTA comercializará la porción de la producción de Hidrocarburos que
corresponde a las regalías y entregará a la ANH el dinero proveniente de tales
ventas. Para este fin, las Partes convendrán los términos particulares de la
comercialización, pero en todo caso EL CONTRATISTA hará su mejor esfuerzo para
comercializar dicha producción al precio más alto en los mercados disponibles. La
ANH reconocerá a EL CONTRATISTA los costos directos y un margen razonable de
comercialización que deberá ser acordado entre las Partes.

12.5. Recaudo en dinero: Cuando EL CONTRATISTA deba pagar las regalías en
dinero, entregará a la ANH los montos correspondientes en los plazos señalados por
la autoridad competente. En caso de mora, EL CONTRATISTA pagará a la ANH la
cantidad necesaria para cubrir el monto adeudado, los intereses moratorios
correspondientes y los gastos en que haya incurrido para lograr el pago.

CLAUSULA 13 - MEDICION

13.1. Medición: EL CONTRATISTA llevará a cabo la medición, muestreo y control
de calidad de los Hidrocarburos producidos y mantendrá calibrados los equipos o
instrumentos de medición, conforme a las normas y métodos aceptados por las
Buenas Prácticas de la Industria del Petróleo y a las disposiciones legales y
reglamentarias vigentes, practicando los análisis a que haya lugar y realizando las
correcciones pertinentes para la liquidación de los volúmenes netos de Hidrocarburos
recibidos y entregados a condiciones estándar. EL CONTRATISTA adoptará todas
las acciones necesarias para preservar la integridad, confiabilidad y seguridad de las
instalaciones y los equipos o instrumentos de fiscalización. Además, conservará
durante el término que establecen el Código de Comercio y las demás normas
pertinentes, los registros de calibración periódica de tales equipos o instrumentos y
de las mediciones diarias de la producción y consumo de Hidrocarburos y fluidos en
cada Campo Comercial para revisión de la ANH y de las autoridades competentes.
La ANH tendrá el derecho de inspeccionar los equipos de medición instalados por EL
CONTRATISTA y todas las unidades de medición en general.

13.2. Instalaciones Comunes: Cuando dos o más campos de producción se sirvan
de las mismas instalaciones de desarrollo, éstas deberán incluir un sistema de
medición que permita determinar la producción proveniente de cada uno de dichos
campos.

CLÁUSULA 14 — DISPONIBILIDAD DE LA PRODUCCIÓN

14.1. Determinación de volúmenes: Los Hidrocarburos producidos, exceptuados
los que hayan sido utilizados en beneficio de las operaciones de este contrato y los

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 24 de 58

que inevitablemente se desperdicien en estas funciones, serán transportados por EL
CONTRATISTA al Punto de Entrega. Los Hidrocarburos serán medidos en el Punto
de Fiscalización conforme al procedimiento señalado en el numeral 13.1 anterior, y
basándose en esta medición, se determinarán los volúmenes de regalías a que se
refiere la Cláusula 12 y los Hidrocarburos restantes, los cuales corresponden a EL
CONTRATISTA.

14.2. Disponibilidad: A partir del Punto de Fiscalización, y sin perjuicio de las
disposiciones legales que regulen la materia, EL CONTRATISTA tendrá libertad de
vender en el país o de exportar los Hidrocarburos que le correspondan, o de disponer
de los mismos en cualquier forma.

CLÁUSULA 15 - GAS NATURAL

15.1. Utilización: EL CONTRATISTA estará obligado a evitar el desperdicio del gas
natural extraído de un campo y, de conformidad con las disposiciones legales y
reglamentarias vigentes sobre la materia, antes del Punto de Fiscalización
correspondiente podrá utilizarlo como combustible para las operaciones, como fuente
de energía para la máxima recuperación final de las reservas de Hidrocarburos, o
confinarlo en los mismos yacimientos para utilizarlo en estos fines durante la vigencia
del contrato.

15.2. Utilización del Gas Natural asociado: En caso de que EL CONTRATISTA
descubra uno o varios Campos Comerciales con Gas Natural asociado, deberá
presentar a la ANH dentro de los tres (3) Años siguientes al inicio de la explotación
de cada Campo Comercial, un proyecto para la utilización del Gas Natural asociado.
Si EL CONTRATISTA no cumpliere esta obligación, la ANH podrá disponer
gratuitamente del Gas Natural asociado proveniente de tales campos, con sujeción a
las disposiciones legales vigentes.

CLÁUSULA 16 -— DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH

16.1. Derechos por el uso del subsuelo: El uso del subsuelo por parte de EL
CONTRATISTA causará a favor de la ANH los siguientes derechos:

16.1.1. Áreas en Exploración: A partir de la segunda fase del Periodo de
Exploración y por cada fase, EL CONTRATISTA reconocerá y pagará a la ANH un
derecho cuyo monto económico, nominado en dólares de los Estados Unidos de
América, será el que resulte de multiplicar el número de hectáreas y fracción de
hectárea del Área Contratada, excluidas las Áreas de Explotación, por el valor que se
presenta en la siguiente tabla. Este pago se hará dentro del Mes siguiente al inicio de
la respectiva fase.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 25 de 58

Valor por fase en US$ / Hectárea

Por cada
- s Pol r las hectárea
Tamaño de área || primeras dicional
100.000 Has. | ¿ctona' a
” 100.000 Has.
<s12 | >12 | s12
Duración Fase | mese | mese |mese > 12
meses

s s s

En poligonos Al 075 | 109 110 | 15

yB
Fuera de los
Polígonos 0.5 [| 0.75 [075 | 1.0
Áreas costa

afuera 0.25

16.1.2. Áreas de Evaluación y de Explotación: EL CONTRATISTA reconocerá y
pagará a la ANH un derecho, cuyo monto económico, nominado en dólares de los
Estados Unidos de América, será el que resulte de multiplicar la producción de
hidrocarburos que corresponden a EL CONTRATISTA según la Cláusula 14 por
once coma diecinueve centavos de dólar de los Estados Unidos de América (USD $
0.1119), por cada barril de Hidrocarburos Líquidos. Este monto se incrementará
anualmente según el I(n-2) definido en la cláusula 16.2 a partir del primero de enero
de cada año aproximando el resultado de la actualización a cuatro decimales. Para
gas natural este monto será de uno coma ciento diecinueve centavos de dólar de los
Estados Unidos de América (USD $0.01119) por cada mil pies cúbicos (1.000 PC)
Este monto se incrementará anualmente según el l(n-2) definido en la cláusula 16,2 a
partir del primero de enero de cada año aproximando el resultado de la actualización
a cinco decimales. Este pago se hará por semestre calendario vencido, dentro del
primer mes del semestre siguiente.

Parágrafo. La producción de gas natural destinada a las operaciones de reinyección
u otros procesos directamente relacionados con la producción del mismo campo de
donde se extrae, no causará el pago por derechos de producción a que se refiere el
numeral 16.1.2.

16.2. Derecho por Precios Altos:

Para Hidrocarburos Líquidos: a partir de cuando la producción acumulada de cada
Área de Explotación incluyendo el volumen de regalías, supere los cinco (5) millones
de Barriles de Hidrocarburos Líquidos, y en el evento de que el precio del crudo

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 26 de 58

marcador "West Texas Intermediate” (WTI) supere el Precio Base Po, EL
CONTRATISTA pagará a la ANH, un valor nominado en dólares de los Estados
Unidos y pagadero por Mes calendario vencido, dentro de los treinta (30) Días
calendario siguientes a cada vencimiento.

Para Gas Natural: cinco (5) años después del inicio de explotación del campo, que
consta en la resolución de aprobación expedida por la autoridad competente, y en el
evento de que el precio del Gas Natural marcador "U.S. Gulf Coast Henry Hub”
supere el Precio Base Po, EL CONTRATISTA pagará a la ANH, un valor nominado
en dólares de los Estados Unidos y pagadero por Mes calendario vencido, dentro de
los treinta (30) Días calendario siguientes a cada vencimiento.

El valor a pagar por este derecho por cada Área de Explotación será el que resulte
de la aplicación de la siguiente fórmula:

Valor de los Volumen de
+ [Hidrocarburos Hidrocarburos
Pago a la ANH = enel Punto | X- |DelContratista | X (.29) Xx 30%
de Entrega P

Factor “A”

En donde:
Valor de los Hidrocarburos en el Punto de Entrega:

Para Hidrocarburos Líquidos:

Para efectos de esta fórmula, será el precio de referencia para el Mes
calendario correspondiente, expresado en dólares de los Estados Unidos de
América por Barril (USD $/B!), de una canasta de máximo tres (3) petróleos
crudos de calidad similar a los provenientes de cada Área de Explotación,
presentada por EL CONTRATISTA en el Plan de Explotación y acordada con la
ANH y ajustado para el Punto de Entrega, por un margen pre-acordado.

Si aplicado el procedimiento para la determinación del Valor de los
Hidrocarburos Líquidos conforme al párrafo anterior, se producen diferencias,
por exceso o por defecto, entre el precio de referencia de la canasta y el precio
real de venta en el Punto de Entrega en más de un tres por ciento (3%), la Parte
que se considere afectada podrá pedir una revisión de la canasta o del margen
de ajuste. Para los efectos aquí previstos, el precio real de venta de los
Hidrocarburos Líquidos producidos en el Área de Explotación para el Mes
calendario correspondiente, será el promedio ponderado, de los precios de
venta acordados por EL CONTRATISTA con compradores no vinculados

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 27 de 58

económicamente ni por otra clase de relación societaria y que, en todo caso, las
transacciones queden enmarcadas dentro de las prácticas comerciales usuales,
descontando los costos de transporte y trasiego entre el Punto de Entrega y el
punto de venta de referencia de acuerdo con las tarifas que fije el Ministerio de
Minas y Energía o quien haga sus veces.

Cuando EL. CONTRATISTA venda los Hidrocarburos Líquidos con destino a la
refinación para el abastecimiento interno se dará aplicación a lo señalado en el
numeral 16.5 de esta cláusula.

Para Gas Natural:

Para efectos de esta fórmula, será el precio real de venta del Gas Natural para
la producción del Mes calendario correspondiente, expresado en dólares de los
Estados Unidos de América por millón de unidad térmica Británica BTU (USD
S/MMBTU), acordados por EL CONTRATISTA con compradores, descontando
los costos de transporte entre el Punto de Entrega y el punto de venta real,
siempre y cuando el resultado no sea menor al cálculo resultante de utilizar el
precio de referencia Henry Hub menos el costo de transporte de referencia
suministrado por el Ministerio de Minas y Energía. Si el resuitado es inferior se
tomará el valor resultante de utilizar el precio de referencia Henry Hub menos el
costo de transporte de referencia suministrado por el Ministerio de Minas y
Energía.

En cualquier momento la ANH podrá entrar a revisar este precio.

Volumen de Hidrocarburos de EL CONTRATISTA:

Es el volumen de Hidrocarburos, expresado en Barriles para Hidrocarburos
Líquidos y en unidad térmica Británica BTU para Gas Natural, que
corresponden a EL CONTRATISTA según la Cláusula 14, en un Mes
calendario determinado.

Para Hidrocarburos Líquidos, es el precio promedio por barril del petróleo crudo
marcador “West Texas Intermediate” (WTI) en Dólares de los Estados Unidos
de América por Barril (USD $/BI) y para Gas Natural es el precio promedio para
el gas natural marcador "U.S. Gulf Coast Henry Hub" en Dólares de los Estados
Unidos de América por millón de unidad térmica Británica BTU (US $/MMBTU).
Estos promedios son para el Mes calendario correspondiente, cuyas
especificaciones y cotizaciones se publican en medios de reconocido prestigio
internacional.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 28 de 58

Po:

Para Hidrocarburos Líquidos es el precio base del petróleo crudo marcador,
expresado en dólares de los Estados Unidos de América por Barril (USD $/Bl) y
para Gas Natural es el precio promedio por Gas Natural en Dólares de los
Estados Unidos de América por millón de unidad térmica Británica (US
S/WMBTU), indicado en la siguiente tabla:

Gravedad API de los Po (USD $/BI)
Hidrocarburos Líquidos Ml
producidos (Año 2008)
>15 ys22 $31.35
>22 y <29 $30.22
>29 $29.10
Descubrimientos localizados a
más de 300 metros de $35.82

profundidad de agua

Gas Natural producido
exportado-distancia en línea Po
recta entre punto de entrega y
punto de recibo en país de USD $/MMBTU
destino, en kilómetros

>0 y <500 $6.72
>500 y <1000 $7.83
>1000 o planta de LNG $8.95

Para la explotación de Hidrocarburos Líquidos Pesados y con una gravedad API
mayor a diez grados (10”), el Po será de cuarenta y cuatro dólares con setenta y
siete centavos de dólar de los Estados Unidos de América por barril (USD$ 44.77/Bl)
y para Hidrocarburos Líquidos Pesados con una gravedad API menor o igual a diez
grados (10% EL CONTRATISTA no pagará a la ANH Derecho por Precios Altos.
Para el Gas Natural que sea destinado para el consumo interno en el país, en caso
de que su precio sea regulado por la Comisión de Regulación de Energía y Gas —
CREG — o la entidad que la sustituya, EL CONTRATISTA no pagará a la ANH
Derecho por Precios Altos; en caso contrario, las Partes acordarán el gas natural
marcador y el valor de Po y suscribirán el respectivo acuerdo.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 29 de 58

Este precio base Po se ajustará anualmente a partir del primero (1”) de enero de
cada Año, según la siguiente fórmula:

Po = Po(m-1) X (1+ lín-2))
Donde:
n Es el año calendario que comienza y para el cual se hace el cálculo
n-1:  Eselaño calendario inmediatamente anterior al año que comienza
n-2:  Esel año calendario inmediatamente anterior al año n-1

Po: Es el Po que rige para el nuevo año como resultado de la fórmula,
aproximando a dos decimales.

PO(n-1): El es el valor de Po del Año calendario inmediatamente anterior (n-1).

lnzy Es la variación anual, expresada en fracción, del índice de precios al
productor de los Estados Unidos de América publicado por el Departamento
del Trabajo de ese país — PPI Finished Goods WPUSOP 3000 - entre el
final del año calendario n-2, y el índice correspondiente al final del año
inmediatamente anterior al mismo año n-2 aproximado a cuatro (4)
decimales.

El cálculo mencionado anteriormente se realizará en el mes de diciembre de cada
Año.

Parágrafo: En caso de que el precio del petróleo crudo marcador “West Texas
Intermediate” o del gas natural marcador “US Gulf Coast Henry Hub” (P) pierda su
reconocimiento como precio marcador internacional, la ANH escogerá el nuevo
petróleo crudo o gas natura! marcador a utilizar y modificará la tabla con base en el
huevo índice, manteniendo las equivalencias con los valores de Po para el petróleo
crudo marcador “West Texas Intermediate” o para el gas natural marcador “US Gulf
Coast Henry Hub”.

Con una antelación no inferior a tres (3) Meses, la ANH podrá solicitar por escrito a
EL CONTRATISTA que el pago de este derecho se realice en especie durante un
período no inferior a seis (6) Meses. El CONTRATISTA accederá a esta solicitud
siempre que no se afecten los compromisos comerciales que haya contraído. El
volumen que corresponderá a la ANH será el que resulte de calcular el factor “A”.

16.3. Pruebas de Producción: Los Hidrocarburos líquidos obtenidos como resultado
de las pruebas de producción realizadas por EL CONTRATISTA también causarán
los derechos de que tratan los numerales anteriores.

16.4. Participación en la Producción durante la Prórroga del Periodo de
Explotación: En todos los casos de prórroga del Periodo de Explotación de un Área

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 30 de 58

de Explotación, EL CONTRATISTA reconocerá y pagará a la ANH, a título de
derecho de participación en la producción, una suma equivalente al diez por ciento
(10%) del valor de la producción de Hidrocarburos Líquidos livianos en el Punto de
Entrega, o cinco por ciento (5%) en el caso de Gas Natural no asociado o
Hidrocarburos Líquidos Pesados, obtenida por EL CONTRATISTA a partir de la
fecha de vencimiento de la duración inicial del Periodo de Explotación y valorizada en
el Punto de Fiscalización, después de descontar el porcentaje correspondiente a las
regalías. Sobre esta participación no se causarán los derechos económicos de que
tratan los numerales 161.2 y 16.2. Durante la prórroga del Periodo de Explotación
los derechos por uso del subsuelo y por precios altos de que tratan los numeral
16.1.2 y 16.2, respectivamente, solamente se causarán sobre el volumen de EL
CONTRATISTA después de haber restado el derecho de participación señalado en
este numeral.

16.5. Precios para Abastecimiento Interno: Cuando EL CONTRATISTA venda su
crudo para atender las necesidades de refinación para el abastecimiento interno, los
precios se calcularán con base en el precio internacional, en la forma establecida en
la Resolución N” 18-1709 del 23 de diciembre de 2003 proferida por el Ministro de
Minas y Energía, o en cualquier disposición legal o reglamentaria que la modifique o
sustituya.

CLÁUSULA 17 - UNIFICACIÓN

Cuando un yacimiento económicamente explotable se extienda en forma continua a
otra u otras áreas por fuera del Área Contratada, EL CONTRATISTA, de acuerdo
con la ANH y con los demás interesados, deberá poner en práctica, previa
aprobación de la autoridad competente, un plan cooperativo de explotación unificado,
con sujeción a lo establecido en la legislación colombiana.

CLÁUSULA 18 - PROPIEDAD DE LOS ACTIVOS

18.1. Propiedad: En desarrollo de lo estipulado en la Cláusula 4 (numeral 4.3.4), las
instalaciones, bienes, materiales y equipos de propiedad de EL CONTRATISTA que
destine permanentemente para el desarrollo de Operaciones de Explotación, hasta el
Punto de Entrega, pasarán gratuitamente a ser propiedad de la ANH al momento de
la devolución del Área Contratada o a la terminación de este contrato, cuando una u
otra tengan lugar transcurridos los primeros dieciocho (18) Años del Período de
Explotación, aunque dichos bienes se encuentren fuera del Área Contratada.

18.2. EL CONTRATISTA transferirá gratuitamente a la ANH, a la devolución del área o
a la terminación del contrato cuando una u otra tengan lugar transcurridos los primeros
dieciocho (18) Años del Período de Explotación, todos los derechos derivados de

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 31 de 58

contratos bajo la modalidad de financiamiento de proyectos tales como Leasing, de
construcción, Explotación y reversión de bienes, BOT- ("Build, Operate and Transfer”),
BOMT-('Build, Operate, Maintain and Transfer”), BOOT ("Build, Own, Operate and
Transfer"), MOT ('Modernize, Operate and Transfer”) y similares, que a la terminación
de los mismos establezcan la obligación de transferir la propiedad de los bienes,
equipos e instalaciones a EL CONTRATISTA, cuando tales contratos hayan sido
celebrados para el desarrollo del Período de Explotación de la respectiva área. En todo
caso, en el evento que dichos contratos se celebren por un plazo mayor al del Período
de Explotación, requerirán previa autorización de la ANH.

18.3. Inventarios: EL CONTRATISTA efectuará inventarios físicos de los equipos y
bienes concernientes a las Operaciones de Explotación, con intervalos razonables,
por lo menos cada tres (3) Años Calendario, clasificándolos según sean de propiedad
de EL CONTRATISTA o de terceros. La ANH tendrá el derecho de estar
representada cuando se efectúen tales inventarios. Para este efecto, EL
CONTRATISTA avisará a la ANH con una antelación no inferior a quince (15) Días
calendario.

18.4. Disposición de los Activos: EL CONTRATISTA podrá disponer de los bienes
o equipos que se localicen hasta el Punto de Entrega y que no sean indispensables
para mantener las condiciones de explotación existentes. No obstante lo anterior,
después de transcurridos dieciocho (18) Años del Periodo de Explotación de cada
Área de Explotación o cuando se haya producido un ochenta por ciento (80%) de sus
reservas probadas, lo primero que ocurra, EL CONTRATISTA requerirá la
aprobación previa de la ANH, para efectuar tales disposiciones.

CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD

19.1. Información Técnica: EL CONTRATISTA mantendrá oportuna y
permanentemente informada a la ANH sobre el progreso y resultados de las
operaciones. Por consiguiente, además de los documentos requeridos en otras
cláusulas de este contrato, EL CONTRATISTA entregará a la ANH, a medida que se
vaya obteniendo y antes de la fecha de vencimiento de cada uno de las fases del
Periodo de Exploración y por Año Calendario durante el Período de Explotación, toda
la información de carácter científico, técnico y ambiental, obtenida en cumplimiento
de este contrato. Esta información de Exploración y Explotación será entregada a la
ANH de acuerdo con el Manual de Suministro de Información de Exploración y
Explotación.

19.2. Confidencialidad de la Información: Las Partes acuerdan que todos los datos
e información producidos, obtenidos o desarrollados como resultado de las
operaciones de este contrato se consideran estrictamente confidenciales durante los

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 32 de 58

cinco (5) Años Calendario siguientes contados a partir de la finalización del Año
calendario en el cual se hubieren producido, obtenido o desarrollado; o hasta la
terminación del contrato; o al momento de la devolución parcial de área en cuanto a
la información adquirida en las áreas devueltas, lo primero que ocurra. Para las
interpretaciones basadas en los datos obtenidos como resultado de las operaciones
de este contrato este plazo será de veinte (20) Años Calendario contados a partir de
la fecha de la obligación de entrega a la ANH; o hasta la terminación del contrato o al
momento de la devolución parcial de áreas en cuanto a la información adquirida en
las áreas devueltas, lo primero que ocurra. Esta estipulación no se aplicará a los
datos o información que las Partes deban proporcionar de acuerdo con las
disposiciones legales y reglamentarias vigentes, ni a los que requieran sus filiales,
consultores, contratistas, auditores, asesores legales, entidades financieras y
autoridades competentes con jurisdicción sobre las Partes o sus filiales, o por
normas de cualquier bolsa de valores en la cual las acciones de EL CONTRATISTA
O sociedades vinculadas se encuentren registradas; sin embargo deberá comunicar
la entrega de la información a la otra Parte. Las restricciones a la divulgación de
información no impedirán que EL CONTRATISTA suministre datos o información a
compañías interesadas en una eventual cesión de derechos con relación al Área
Contratada, y siempre que dichas compañías suscriban el correspondiente acuerdo
de confidencialidad que dé cumplimiento a lo estipulado en esta cláusula. La ANH se
compromete a no entregar a terceros dato o información alguno obtenidos como
resultado de las operaciones adelantadas por EL CONTRATISTA, excepto cuando
sea necesario para cumplir alguna disposición legal aplicable a la ANH, o en el
desarrollo de sus funciones. En los demás casos, la ANH requerirá la autorización
previa de EL CONTRATISTA.

19.3. Propiedad de la Información: Transcurrido el tiempo de confidencialidad que
determina la cláusula anterior, se entiende que EL CONTRATISTA transfiere a la
ANH todos los derechos sobre tales datos y sus interpretaciones, sin que por ello EL
CONTRATISTA pierda el derecho a utilizar dicha información. Desde este momento
la ANH podrá disponer de esa información libremente.

19.4. Reuniones Informativas: En cualquier momento durante la vigencia de este
contrato la ANH podrá citar a EL CONTRATISTA, a reuniones informativas.

19.5. Informe Ejecutivo Semestral: Además de la información a que se refieren
otras cláusulas de este contrato, el Manual de Suministro de Información y la exigida
por la legislación colombiana, EL CONTRATISTA entregará a la ANH la información
básica y resumida de temas tales como: prospectividad, reservas, producción actual
y pronostico, Operaciones de Exploración, Evaluación o Explotación, ejecutadas y
proyectadas para el Año Calendario siguiente, personal, seguridad industrial,

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 33 de 58

ambiente y comunidades, contenido nacional en la contratación, entre otros. El
informe del segundo semestre será el Informe Anual de Operaciones y el programa a
ejecutar en el Año Calendario siguiente. Estos informes se entregarán dentro de los
sesenta (60) Días calendario siguientes al final de cada semestre calendario.

CLÁUSULA 20 — INSPECCIÓN Y SEGUIMIENTO.

20.1. Visitas al Área Contratada: Durante la vigencia de este contrato la ANH, a su
riesgo, en cualquier tiempo y por los procedimientos que considere apropiados,
podrá visitar el Área Contratada para inspeccionar y hacer el seguimiento de las
actividades de EL CONTRATISTA y de los subcontratistas, directamente
relacionadas con este contrato, y asegurarse del cumplimiento de este contrato. Así
mismo podrá verificar la exactitud de la información recibida. Cuando el inspector
detecte fallas o irregularidades cometidas por EL CONTRATISTA, el inspector podrá
formular observaciones que deberán ser respondidas por EL CONTRATISTA,
mediante escrito y en el plazo señalado por la ANH.

EL CONTRATISTA a su costo pondrá a disposición del representante de la ANH las
facilidades de transporte, alojamiento, alimentación y demás servicios en igualdad de
condiciones a las suministradas a su propio personal, de ser necesario.

20.2. Delegación: La ANH podrá delegar la inspección y el seguimiento de las
operaciones en el Área Contratada, con el propósito de asegurar que EL
CONTRATISTA esté cumpliendo las obligaciones contraídas bajo los términos de
este contrato y la legislación colombiana. La ausencia de actividades de inspección y
seguimiento por parte de la ANH de ninguna manera exime a EL CONTRATISTA del
cumplimiento de las obligaciones contraídas en virtud de este contrato ni implica una
reducción de las mismas.

CLÁUSULA 21 - SEGUROS

21.1. Seguros: EL CONTRATISTA tomará todos los seguros requeridos por la ley
colombiana y cualquier otro seguro usual de acuerdo con las Buenas Prácticas de la
Industria del Petróleo. Así mismo, exigirá a cada contratista que desempeñe
cualquier trabajo en desarrollo de este contrato, la obtención y mantenimiento en
vigencia de los seguros que considere necesarios. Los costos que demande la
contratación y vigencia de estos seguros son por cuenta y responsabilidad de EL
CONTRATISTA.

21.2. Póliza de Cumplimiento de Obligaciones Laborales: EL CONTRATISTA
constituirá una póliza de seguros que garantice el pago de los salarios, prestaciones
e indemnizaciones y demás acreencias laborales por eventuales condenas judiciales
derivadas de reclamaciones de los trabajadores que haya contratado EL

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 34 de 58

CONTRATISTA en su condición de único y verdadero empleador de los mismos. La
vigencia de la póliza no será inferior a tres (3) Años contados a partir de la fecha de
terminación de este Contrato y el valor asegurado será equivalente al diez por ciento
(10%) de la nómina de EL CONTRATISTA asignada al cumplimiento de este
Contrato durante el año anterior a la terminación.

CLAUSULA 22 - GARANTÍAS

22.1. Objeto de las garantías: EL CONTRATISTA deberá otorgar a favor de la
ANH, en la forma, términos y condiciones previstos en el contrato, las garantías que
aseguren el cumplimiento y la correcta ejecución de todas las obligaciones de cada
fase del Periodo de Exploración y del Programa Exploratorio Posterior, si lo hay, y las
demás actividades inherentes a tales obligaciones. En ningún caso esta garantía
tendrá carácter de cláusula penal.

22.2. Forma de las garantías: EL CONTRATISTA establecerá, a su propio costo,
Una o varias cartas de crédito “stand by”, de carácter incondicional e irrevocable y
pagaderas a la vista, con un banco o institución financiera legalmente establecidos
en Colombia u otro instrumento u otra institución aceptado previamente por la ANH.

22.3. Entrega de las garantías: El CONTRATISTA entregará a la ANH las garantías
de que trata esta cláusula, conforme a los términos esenciales del formato contenido
en el Anexo C de este contrato, con una antelación no menor de ocho (8) Días
calendario a la fecha de inicio de cada fase del Periodo de Exploración o del
Programa Exploratorio Posterior, según sea el caso. Para la primera fase EL
CONTRATISTA hará entrega de la garantía dentro de los quince (15) días calendario
siguientes a la fecha de firma del contrato. Si por razones ajenas a la voluntad de EL
CONTRATISTA, debidamente sustentadas, éste no pudiere entregar las garantías a
la ANH en el plazo estipulado anteriormente, a solicitud de EL CONTRATISTA, la
ANH podrá aplazar la fecha de entrega. La no entrega de las garantías por parte de
EL CONTRATISTA, dentro de los términos estipulados, constituirá causal de
incumplimiento del contrato.

22.4. Monto de las garantías: EL CONTRATISTA otorgará las garantías
correspondientes a cada fase del Periodo de Exploración o del Programa
Exploratorio Posterior, según sea el caso, por el diez por ciento (10%) del valor del
presupuesto de la fase del Programa Exploratorio Mínimo o del Programa
Exploratorio Posterior, según sea el caso, nominado en dólares de los Estados
Unidos de América y pagadero en pesos colombianos. En ningún caso el valor de la
garantía para cada fase podrá ser inferior a cien mil dólares de los Estados Unidos
de América (USD $100.000) ni superior a tres millones de dólares de los Estados
Unidos de América (USD $3.000.000)

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 35 de 58

22.5. Vigencia de las garantías: Todas y cada una de las garantías tendrán vigencia
durante el plazo de la fase cuyas obligaciones se estén garantizando y tres (3)
Meses más. En caso de prórrogas, las garantías deberán igualmente ser prorrogadas
o sustituidas por otras del mismo valor y con una vigencia mínima igual al tiempo de
la prórroga y tres (3) Meses más.

22.6. Rechazo de las garantías: La ANH rechazará las garantías otorgadas por EL
CONTRATISTA cuando éstas no cumplan con los requisitos que se establecen en
esta cláusula. La ANH dispondrá de un (1) Mes, a partir de la fecha de recibo de que
trata el numeral 22.3, para avisar su rechazo a EL CONTRATISTA y devolverle las
garantías presentadas. A partir de dicho aviso, EL CONTRATISTA tendrá un plazo
de ocho (8) días calendario para corregir la garantía. Si no se corrige, las garantías
que sean rechazadas se entenderán como no entregadas para efectos de lo previsto
en e! numeral 22.3,

22.7. Efectividad de las garantías: La ANH hará efectivas las garantías siempre
que EL CONTRATISTA incumpla en todo o en parte alguna de las obligaciones
garantizadas, sin perjuicio del cumplimiento de las demás obligaciones contraídas. El
pago de la(s) carta(s) de crédito stand-by no exonera a EL CONTRATISTA de su
obligación de indemnizar los daños y perjuicios que su incumplimiento hubiere
ocasionado. La ANH se reserva el derecho de acudir a los mecanismos de solución
de controversias cuando el valor de la garantía no sea suficiente para cubrir el monto
de las indemnizaciones.

CLÁUSULA 23 - SUBCONTRATISTAS, PERSONAL Y TRANSFERENCIA DE
TECNOLOGIA

23.1. Subcontratistas: Para llevar a cabo las operaciones materia de este contrato
EL CONTRATISTA podrá, con observancia de la legislación colombiana, celebrar
contratos, a su propio costo y riesgo, para la obtención de bienes y servicios, en el
país o en el exterior. En los subcontratos, EL CONTRATISTA incluirá estipulaciones
que obliguen a los subcontratistas a someterse a la legislación colombiana y a las
estipulaciones de este contrato.

23.2. Listas de Contratos y Subcontratistas: El CONTRATISTA llevará una
relación actualizada de los contratos de obras, servicios y suministros y la pondrá a
disposición de la ANH, cuando ella así lo solicite. La relación debe especificar, por lo
menos, el nombre del proveedor, contratista o subcontratista, el objeto, el valor y la
duración del contrato.

23.3. Componente Nacional: EL CONTRATISTA procurará dar preferencia a los
oferentes nacionales de bienes y servicios de origen nacional, en igualdad de
condiciones competitivas de calidad, oportunidad y precio.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 35 de 58

23.4. Personai: Para todos los efectos legales, EL CONTRATISTA actúa como
único empleador de los trabajadores que contrate para el desarrollo de las
actividades propias de este Contrato y, en consecuencia, será responsable de las
obligaciones laborales que surjan de las respectivas relaciones o contratos de
trabajo, tales como pago de salarios y prestaciones sociales, aportes parafiscales,
afiliación y pago de cotizaciones o aportes por concepto de pensiones, salud y
riesgos profesionales al Sistema de Seguridad Social Integral conforme a la ley. EL
CONTRATISTA entrenará adecuada y diligentemente al personal colombiano que se
requiera para reemplazar al personal extranjero que EL CONTRATISTA considere
necesario para la realización de las operaciones de este contrato. En todo caso, EL
CONTRATISTA deberá dar cumplimiento a las disposiciones legales que señalan la
proporción de empleados y obreros nacionales y extranjeros.

23.5. Transferencia de Tecnología. Obligación de realizar programas de
investigación, capacitación, educación y apoyo al programa becas de la ANH:

Para apoyar el fortalecimiento institucional y sectorial, EL CONTRATISTA se
compromete a realizar a su cargo y a su costa programas de investigación,
capacitación, educación y apoyar el programa de becas de la ANH, cuyos objetivos,
términos, condiciones y beneficiarios determine la ANH, durante la vigencia del
contrato.

Todos los costos de los programas de investigación, capacitación, educación y apoyo
al programa de becas de la ANH, hasta el límite establecido en esta cláusula, con
excepción de los laborales, que tengan lugar con ocasión del cumplimiento de la
obligación de hacer de EL CONTRATISTA en virtud de esta Cláusula, serán
asumidos en un ciento por ciento (100%) por EL CONTRATISTA. En ningún caso,
EL CONTRATISTA asumirá costo alguno laboral de los beneficiarios de la
investigación, capacitación, educación y becas.

Para dar cumplimiento a la obligación de hacer prevista en esta cláusula, en cada
una de las fases del Periodo de Exploración y sus prórrogas EL CONTRATISTA se
compromete a realizar y costear programas de investigación, capacitación,
educación y el programa de becas de la ANH hasta por un valor del veinticinco por
ciento (25%) del monto que resulte de multiplicar el número de hectáreas y fracción
de hectárea del área contratada, por el valor que se presenta en la tabla definida en
la Cláusula 16 (numeral 16.1.1) y este cálculo se hará al inicio de cada fase, incluida
la primera.

Respecto de las Áreas de Explotación, la obligación de hacer prevista en esta
cláusula será hasta por un valor del diez por ciento (10%) del monto del derecho por
el uso del subsuelo de que trata la cláusula 16 (numeral 16.1.2), por cada Año
Calendario.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 37 de 58

En ningún caso, a EL CONTRATISTA se le exigirá que la obligación de hacer
prevista en esta cláusula exceda de cien mil dólares de los Estados Unidos de
América (US$100.000.00) por fase o por Año Calendario, según corresponda. El
cumplimiento de la obligación se hará dentro del Mes siguiente al inicio de la
respectiva fase o por Año Calendario, según corresponda, de conformidad con el
cálculo que para el efecto haga la ANH.

El cumplimiento de la obligación de hacer prevista en esta Cláusula se hará por EL
CONTRATISTA a través de un tercero, designado por la ANH.

Para el presente contrato, EL CONTRATISTA podrá cumplir adhiriéndose como
fideicomitente al patrimonio autónomo de administración y pagos constituido para el
efecto en la FEN.

CLÁUSULA 24 -—- OPERADOR

24.1. Sin perjuicio de que pueda ejercer la operación directamente, EL
CONTRATISTA podrá contratar a un tercero para que actúe como operador siempre
y cuando demuestre experiencia, idoneidad y solidez financiera. En estos casos, la
designación de un tercero como operador requiere la aprobación definitiva de la
ANH.

24.2. Cuando EL CONTRATISTA esté conformado por dos o más empresas, se
indicará cual de ellas actuará como operador.

24.3. Cuando se requiera más de dos operadores diferentes al mismo tiempo en este
Contrato, se requerirá la aprobación previa por parte de la ANH.

24.4. Cuando el operador decida renunciar deberá comunicarlo con una anticipación
no menor de noventa (90) Días calendario.

24.5. Cuando el operador sea un tercero y la ANH tenga conocimiento de que ha
asumido conductas negligentes o contrarias a las Buenas Prácticas de la Industria
Petrolera en relación con el cumplimiento de las obligaciones objeto de este
Contrato, dará aviso de ello a EL CONTRATISTA, quien dispondrá de un término de
noventa (90) Días calendario contados a partir del requerimiento para adoptar los
correctivos del caso. Si vencido el mencionado término persiste el comportamiento
mencionado, la ANH exigirá a EL CONTRATISTA el cambio de operador.

CLAUSULA 25 - DERECHOS DE CESIÓN

25.1. Derecho: EL CONTRATISTA tiene derecho a ceder o transferir total o
parcialmente sus intereses, derechos y obligaciones emanados de este contrato, con
la previa autorización escrita de la ANH, a otra compañía, consorcio o unión

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 38 de 58

temporal, que tenga la capacidad financiera, la competencia técnica, las habilidades
profesionales y la capacidad jurídica necesarias para actuar en Colombia.

25.2. Procedimiento: Para tal efecto EL CONTRATISTA elevará la solicitud escrita
a la ANH, con indicación de los elementos esenciales de la negociación, tales como
el nombre del posible cesionario, la información sobre sus capacidades legal,
financiera, técnica y operacional, el valor de los derechos y obligaciones a ceder, el
alcance de la operación, etc. Dentro de los sesenta (60) Días hábiles siguientes al
recibo de la solicitud presentada en forma completa, la ANH ejercerá su facultad
discrecional de analizar la información suministrada por EL CONTRATISTA, luego
de lo cual adoptará su determinación sin que esté obligada a motivarla. En el caso de
que cualquiera de las empresas que conforman la Parte CONTRATISTA adelante
procesos de fusión, escisión, absorción o transformación societaria de otra indole,
bastará con informar oportunamente a la ANH, sin perjuicio de la información que
pudieran requerir otras autoridades colombianas. La ANH se reserva el derecho de
evaluar las nuevas condiciones de EL CONTRATISTA o de cualquiera de las
empresas que lo conforman, en cuanto a capacidad financiera, competencia técnica,
habilidades profesionales y capacidad jurídica necesarias para actuar, y podrá
requerir el otorgamiento de garantías.

Parágrafo: Cuando las cesiones se den a favor de compañías que controlan o
dirigen a EL CONTRATISTA, o a una cualquiera de las compañías que la integran o
las filiales o subsidiarias de éstas, o entre compañias que conforman un mismo
grupo económico, si la ANH no da respuesta en el plazo establecido, se entenderá
que la respectiva cesión ha sido autorizada.

CLAUSULA 26 — INDEMNIDAD

EL CONTRATISTA indemnizará, defenderá y mantendrá indemne a la ANH y a sus
empleados y propiedades por cualquier reclamo o acción derivado de acciones u
omisiones en el desarrollo y ejecución de este contrato por EL CONTRATISTA, sus
directores, agentes, personal, empleados y representantes. EL CONTRATISTA será
el único responsable por los daños o pérdidas causadas a terceros por acciones u
omisiones de EL CONTRATISTA, sus directores, agentes, personal, empleados y
representantes en desarrollo y ejecución del contrato.

CLÁUSULA 27 -— FUERZA MAYOR Y HECHOS DE TERCEROS.

27.1. Definiciones: Para efectos de este contrato, Fuerza Mayor es el imprevisto a
que no es posible resistir, como una ley, un acto de autoridad, un naufragio ó un

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 39 de 53

terremoto, etc.; y, Hecho de Terceros es el irresistible, juridicamente ajeno a la Parte
que lo alega, como una guerra, un acto malintencionado de terceros, etc. Para
efectos de este contrato, tanto la Fuerza Mayor como los Hechos de Terceros, se
considerarán eximentes de responsabilidad y suspenderán el cumplimiento de las
obligaciones no financieras afectadas por estas circunstancias, siempre y cuando,
constituyan una causa extraña y la Parte que recibe el aviso acepte la irresistibilidad
y el carácter de impedimento del hecho alegado.

PARÁGRAFO: Para los efectos del presente contrato, el invierno o los trámites de
licenciamiento ambiental no constituirán causal de exoneración a título de fuerza
mayor o caso fortuito respecto a la obligación de perforación del pozo, por cuanto
tales situaciones son previsibles por EL CONTRATISTA.

27.2. Suspensión: El cumplimiento de las obligaciones de este contrato, se
suspenderá durante todo el tiempo en que cualquiera de las Partes esté en
imposibilidad de cumplirlas total o parcialmente, por circunstancias constitutivas de
Fuerza Mayor o Hechos Irresistibles de Terceros. Cuando alguna de las Partes se
vea afecta por alguna de tales circunstancias, dará aviso a la otra dentro de los
quince (15) Días calendario siguientes, invocando esta cláusula y entregando las
justificaciones apropiadas, especificando las causas que originen su impedimento, la
forma como se afecta el cumplimiento de la obligación correspondiente, el período
estimado de suspensión de las actividades y cualquier otra información que permita
demostrar la ocurrencia del hecho y su irresistibilidad.

27.3. Aceptación: Dentro de los quince (15) Días calendario siguientes al recibo del
aviso, la Parte no afectada responderá por escrito aceptando o no la circunstancia
eximente de responsabilidad, y con esta aceptación se suspenderán los plazos para
el cumplimiento de las obligaciones afectadas. En este caso, la suspensión tendrá
lugar a partir del momento en que ocurrió el hecho invocado como causal de
exoneración. Si la Parte no afectada no responde dentro de este plazo, se entenderá
aceptada la ocurrencia de la causal invocada y quedará suspendido el cumplimiento
de la obligación afectada. La suspensión sólo interrumpe el cumplimiento de las
obligaciones afectadas.

27.4. Cesación de la Suspensión: La Parte afectada por la causal eximente de
responsabilidad reiniciará el cumplimento de las obligaciones suspendidas dentro del
Mes siguiente a la desaparición del hecho invocado como causal. En este caso
informará a la otra Parte dentro de los quince (15) Días calendario siguientes. La
Parte obligada al cumplimiento de la obligación hará sus mejores esfuerzos para
cumplirla dentro de los términos y condiciones acordados por las Partes.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 40 de 58

27.5. Efectos en los plazos: Cuando la suspensión impida el cumplimiento de
alguna de las Operaciones de Exploración contenidas en cualquiera de las fases del
Programa Exploratorio Mínimo o del Programa Exploratorio Posterior, y tal
impedimento se prolongue por más de dos (2) Meses consecutivos, la ANH restituirá
el plazo contractual por un lapso igual al del impedimento, sin perjuicio de que EL
CONTRATISTA deba prorrogar la garantía existente o constituir una nueva, en los
términos de la Cláusula 22.

CLÁUSULA 28 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES

28.1. Instancia Ejecutiva: Toda diferencia o desacuerdo que surja en desarrollo del
contrato y en relación con el mismo será solucionada por los funcionarios de las
Partes autorizados para el efecto. Si en el término de treinta (30) Días calendario
contados a partir del aviso escrito, el desacuerdo aún no se ha resuelto, el asunto
será sometido al más alto ejecutivo de cada una de las Partes residente en
Colombia, a fin de buscar una solución conjunta. Si dentro de los treinta (30) Días
calendario siguientes a la fecha en que una de las Partes haya solicitado a la otra el
sometimiento del desacuerdo a los ejecutivos antes mencionados, las Partes llegaren
a un acuerdo o decisión sobre el asunto en cuestión, dentro de los quince (15) Días
calendario después de logrado dicho acuerdo o decisión se suscribirá el acuerdo o la
decisión adoptada.

28.2. Instancia de Peritaje y de Arbitraje: Si dentro de los citados treinta (30) días
los más altos ejecutivos de las Partes no llegaren a un acuerdo o decisión, o si
dentro de los mencionados quince (15) días no suscribieren el acuerdo o decisión
adoptada, cualquiera de las Partes podrá acudir a los mecanismos previstos en los
numerales 28.2.1, 28.2.2 y 28.2.4, según el caso, de la siguiente manera:

28.2.1. Peritaje Técnico: Si se trata de un desacuerdo técnico, será sometido al
dictamen de expertos, designados así: uno por cada Parte y, el tercero, por los dos
principales expertos y, a falta de acuerdo entre éstos y a petición de cualquiera de
las Partes, dicho tercero será nombrado por la asociación de profesionales del tema
objeto de la controversia o afín a éste, que sea cuerpo técnico consultivo del
Gobierno Nacional y con sede en Bogotá.

Una vez los expertos hayan sido nombrados:

a) Los expertos emitirán su concepto en un plazo de treinta (30) Días a partir de su
nombramiento. Los expertos indicarán el sitio y plazo para recibir información de
las Partes. A solicitud de los expertos, las Partes pueden conceder una
ampliación del plazo inicial.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No, 14 DE 2008
ALTAIR
Página 41 de 58

b) Las Partes entregarán toda información pertinente que los expertos puedan
considerar necesaria.

Cc) Las Partes enfocarán y delimitarán las materias que son tema de la experticia.

d) Los costos y gastos de los expertos técnicos serán pagados por partes iguales
por las Partes.

e) El concepto se emitirá por mayoría y será obligatorio para las Partes con los
efectos de una transacción.

28.2.2. Peritaje Contable: Si se trata de un desacuerdo contable, se someterá al
dictamen de expertos, quienes deberán ser contadores públicos titulados designados
así: uno por cada Parte, y el tercero por los dos principales expertos y, a falta de
acuerdo entre éstos y a petición de cualquiera de las Partes, dicho tercero será
nombrado por la Junta Central de Contadores de Bogotá. Una vez nombrados los
expertos, se procederá de manera similar a lo estipulado en los literales a-e del
numeral anterior.

28.2.3. Controversia en cuanto a la naturaleza: En el caso de desacuerdo entre las
Partes sobre la calidad técnica, contable o legal de la controversia, ésta se
considerará de tipo legal.

28.2.4. Arbitraje: Cualquier desacuerdo o controversia derivado de o relacionado
con el presente contrato, que no sea un desacuerdo técnico o contable, se resolverá
par medio de arbitraje. El Tribunal de Arbitraje estará compuesto por tres (3) árbitros
nombrados de común acuerdo por las Partes. Si estas no llegaren a un acuerdo en el
nombramiento de los árbitros, éstos serán designados por el Centro de Arbitraje y
Conciliación Mercantil de la Cámara de Comercio de Bogotá D.C., previa solicitud
presentada por cualquiera de las Partes. En todo caso los árbitros deberán tener
experiencia acreditada de más de cinco (5) años en asuntos propios de la industria
petrolera. El Tribunal deberá aplicar la legislación sustancial colombiana vigente y su
decisión será en derecho. El arbitraje será conducido en idioma castellano.

28.2.5. Exclusión: De conformidad con lo estipulado en la Cláusula 4 de este
contrato (numeral 4.3.2 parágrafo), la falta de acuerdo entre las Partes para la
extensión del Periodo de Explotación de cada Área de Explotación no dará lugar a
desacuerdo y no se sujetará a los procedimientos establecidos en esta cláusula.

CLÁUSULA 29 — TERMINACIÓN.

29.1. Causales de terminación Este contrato terminará y cesarán los derechos de
EL CONTRATISTA, en cualquiera de los casos enunciados a continuación:

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 42 de 58

a) Por vencimiento del plazo del Período de Exploración, sin que EL
CONTRATISTA hubiere realizado un Descubrimiento.

b) Por vencimiento del plazo del Período de Explotación. En estos casos, terminarán
los efectos del contrato respecto del Área de Explotación en la que se hubiere
terminado el Periodo de Explotación.

c) Por renuncia de EL CONTRATISTA durante el Periodo de Exploración, en los
casos previstos en la Cláusula 4 (numeral 4.2.1).

d) Por renuncia de EL CONTRATISTA en cualquier tiempo del Período de
Explotación.

e) En cualquier tiempo por mutuo acuerdo entre las Partes.
f) Por la declaración de incumplimiento de EL CONTRATISTA.

9) Por la aplicación de alguna de las causales de Terminación Unilateral previstas
en este contrato.

h) Por la ocurrencia de alguna de las causales de terminación o caducidad que
ordene la ley.

En los casos previstos en los literales f), g) y h), la ANH hará efectiva la garantía de
que trata la Cláusula 22, sin perjuicio de cualquier recurso o acción que decida
interponer.

29.2. Causales de Terminación por Incumplimiento: Son causales de terminación
por incumplimiento:

a) Ceder este contrato, total o parcialmente, sin dar cumplimiento a lo previsto en la
Cláusula 25.

b) Suspender injustificadamente las Operaciones de Exploración durante más de
seis (6) meses continuos dentro de una misma fase.

c) Suspender injustificadamente las Operaciones de Evaluación y/o de Explotación,
por un término mayor a la mitad del plazo del Programa de Evaluación en un
Área de Evaluación o durante seis (6) meses consecutivos en un Área de
Explotación. En estos casos, terminarán los efectos del contrato respecto del
Área de Evaluación o de Explotación en la que se hubiere presentado la
suspensión de las Operaciones.

d) Aprovechar indebidamente recursos y minerales que no hagan parte del objeto
de este contrato.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 43 de 58

e) Omitir en los plazos establecidos, de manera injustificada, la entrega de
información técnica, resultado de las Operaciones de Exploración, Evaluación,
Desarrollo o Producción, cuya importancia impida el desarrollo de sus funciones
ala ANH.

f) Incumplimiento de la entrega de las garantías según lo establecido en la cláusula
22 (numeral 22.3).

9) Incumplir de manera injustificada cualquier otra obligación contraída por EL
CONTRATISTA en virtud y relacionada con el objeto de este contrato.

29.3. Procedimiento para la Declaración de

Incumplimiento: Frente a la ocurrencia de cualquiera de las causales de
incumplimiento, la ANH podrá terminar este contrato después de sesenta (60) Días
calendario de haber requerido por escrito a EL CONTRATISTA, indicando la causal
invocada para hacer tal declaración, siempre y cuando EL CONTRATISTA no haya
presentado las explicaciones satisfactorias a la ANH dentro de los veinte (20) Días
hábiles siguientes a la fecha de recibo del requerimiento, o no haya corregido la falla
en el cumplimiento del contrato en el lapso de sesenta (60) Días. Si dentro del plazo
de veinte (20) Días hábiles antes enunciado EL CONTRATISTA presenta las
explicaciones satisfactorias a la ANH y el término restante para completar el plazo de
sesenta (60) Días calendario es insuficiente para cumplir las obligaciones
pendientes, la ANH podrá conceder un plazo adicional para permitir dicho
cumplimiento y exigirá al CONTRATISTA la presentación de las garantías necesarias
por el plazo adicional y tres (3) meses más, dentro de los tres (3) días hábiles
siguientes al recibo de la comunicación en que la ANH le otorga el plazo adicional. Si
al cabo del plazo adicional otorgado aún no se han tomado los correctivos
necesarios, la ANH declarará el incumplimiento y la terminación de este contrato. Es
entendido que el plazo contemplado en este numeral para el cumplimiento de las
obligaciones pendientes, en ningún caso constituye una prórroga del plazo pactado
para la ejecución del Programa Exploratorio Mínimo de una fase en curso ni modifica
los plazos de las fases siguientes del Periodo de Exploración.

29.4. Causales de Terminación Unilateral: Unilateralmente, la ANH podrá declarar
terminado este contrato, en cualquier momento, en los siguientes casos:
a) Por iniciación de un proceso liquidatorio de EL CONTRATISTA, si es persona
jurídica.
b) Por embargo judicial de EL CONTRATISTA que afecte gravemente el
cumplimiento del contrato.
-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 44 de 53

Cuando EL CONTRATISTA estuviere conformado por varias personas jurídicas y/o
naturales, las causales de los numerales anteriores se aplicarán cuando ellas afecten
gravemente el cumplimiento del contrato.

PARAGRAPO. Para cada fase en la que exista la obligación de perforar pozo o
pozos exploratorios, EL CONTRATISTA deberá iniciar ante el Ministerio de Medio
Ambiente, Vivienda y Desarrollo Territorial las actividades pertinentes para el
licenciamiento ambiental a mas tardar dentro de los noventa (90) días calendario
siguientes al inicio de la respectiva fase. El incumplimiento de la presente obligación
por parte de EL CONTRATISTA es causal de terminación por incumplimiento en los
términos de la Cláusula 29 (numeral 29.2, literal (g)).

29.5. Cláusulas obligatorias: La ANH declarará la terminación, la caducidad o la
liquidación obligatoria de este contrato ante la ocurrencia de las causales ordenadas
por ministerio de la ley, tales como las previstas en la Ley 418 de 1997,
sucesivamente prorrogada y modificada por las leyes 548 de 1999 y 782 de 2002, ó
en la Ley 40 de 1993, ó en las leyes que las sustituyan o reformen.

29.6. Obligaciones posteriores: Terminado este contrato por cualquier causa y en
cualquier tiempo, las Partes tienen obligación de cumplir satisfactoriamente sus
obligaciones legales entre sí y frente a terceros y las contraídas en este contrato.
Esto incluye asumir la responsabilidad por pérdidas y daños resultantes cuando el
contrato haya sido terminado unilateralmente y, por causas imputables a EL
CONTRATISTA, habrá lugar a indemnizaciones y compensaciones de tipo legal.

CLAUSULA 30 — MEDIO AMBIENTE

30.1. EL CONTRATISTA dará especial atención a la protección del medio ambiente
y al cumplimiento de la normatividad aplicable en estas materias. Igualmente,
adoptará y ejecutará planes de contingencia especificos para atender las
emergencias y reparar los daños, de la manera más eficiente y oportuna.

30.2. EL CONTRATISTA informará semestralmente a la ANH sobre los aspectos
ambientales de las Operaciones que esté adelantando, de la aplicación de los planes
preventivos y de los planes de contingencia, y sobre el estado de las gestiones
adelantadas ante las autoridades ambientales competentes en materia de permisos,
autorizaciones, concesiones o licencias, según sea el caso.

En aquellas fases del contrato que involucren actividades cuyo desarrollo se sujeta al
otorgamiento de licencias, permisos, concesiones o autorizaciones ambientales, EL
CONTRATISTA deberá iniciar, ante las autoridades competentes y dentro de los

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 45 de 58

noventa (90) dias calendario siguientes al comienzo de la respectiva fase, todas las
actuaciones requeridas para el efecto.

El incumplimiento por parte del EL CONTRATISTA al plazo establecido en este
numeral o su falta de diligencia dentro de los trámites respectivos, impedirá a éste
invocar ante la ANH retrasos en la obtención de las licencias, permisos, concesiones
o autorizaciones como fundamento para acceder a una prórroga o suspensión de las
obligaciones contenidas en la respectiva fase.

30.3. Cuando alguna actividad u Operación de Exploración requiera de permisos,
autorizaciones, concesiones o licencias ambientales, EL CONTRATISTA se
abstendrá de realizarlas mientras no obtenga tales permisos, autorizaciones,
concesiones o licencias.

30.4. Sin la aprobación de los estudios de impacto ambiental y la expedición de las
licencias ambientales correspondientes u otros requisitos, EL CONTRATISTA no
podrá iniciar la Explotación.

30.5. El incumplimiento de cualquiera de las obligaciones de que tratan los
numerales 30.1, 30.2, 30.3 y 30.4 es causal de terminación por incumplimiento en los
términos de la Cláusula 29 (numeral 29.2, literal (g)).

CLÁUSULA 31 - ABANDONO.

31.1. Abandono: Sin perjuicio de lo señalado en el numeral 4.3.4 de este contrato,
en todos los casos en que haya lugar a la devolución de áreas, tanto en tierra como
costa-fuera, EL CONTRATISTA programará y realizará todas las actividades de
Abandono, de conformidad con la legislación colombiana y observando las Buenas
Prácticas de la Industria del Petróleo.

31.2. Devolución de Áreas de Exploración y de las Áreas de Evaluación: Dentro
de los sesenta (60) días siguientes a la fecha en que deba tener lugar la devolución
de áreas de Exploración o de las Áreas de Evaluación, EL CONTRATISTA llevará a
cabo un programa de Abandono, a satisfacción de la ANH y demás autoridades
competentes.

31.3. En Áreas de Explotación: El Plan de Explotación de cada Área de Explotación
incluirá el programa de Abandono correspondiente. Así mismo, en las
actualizaciones al Plan de Explotación de que trata el numeral 9.4, EL
CONTRATISTA hará los ajustes necesarios al programa de Abandono.

31.4. Fondo de Abandono:
31.41. Creación: Al concluir el primer Año Calendario del Mes en el cual EL
CONTRATISTA inició la producción comercial y regular, de Hidrocarburos de algún

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 46 de 58

Area de Explotación, y a partir de entonces EL CONTRATISTA llevará en su
contabilidad un registro especial denominado Fondo de Abandono y, para garantizar
la disponibilidad de los recursos financieros necesarios para adelantar el programa
de Abandono mencionado en el numeral anterior, EL CONTRATISTA establecerá un
encargo fiduciario, una garantía bancaria, u otro instrumento aceptado por la ANH.
En uno u otro caso los términos y condiciones del instrumento que se acuerde serán
determinados por las Partes dentro del año inmediatamente anterior a la fecha en la
cual debe constituirse el Fondo de Abandono. En caso de no llegarse a un acuerdo,
de todos modos EL CONTRATISTA constituirá una garantía bancaria en los
términos de esta cláusula.

31.4.2 Valor del Fondo de Abandono: El valor del Fondo de Abandono al final de
cada Año Calendario será el que resulte de aplicar la fórmula siguiente:

Ama = (Par + Rin)” X Cas
donde:

Ama €s el valor del Fondo de Abandono que EL CONTRATISTA debe registrar
para cada Área de Explotación, al finalizar cada Año Calendario.

Pan es el volumen acumulado de Hidrocarburos producidos de cada Área de
Explotación, desde el inicio de su producción hasta el 31 de diciembre del Año
para el cual se realiza el presente cálculo.

Ri son las reservas probadas de Hidrocarburos de cada Área de Explotación,
expresadas en Barriles de Hidrocarburos Líquidos, de acuerdo con el Plan del
Explotación y sus actualizaciones. Este valor incluye la producción acumulada
(Pan ) más las reservas probadas remanentes.

Cas es el costo estimado actualizado de las operaciones de Abandono de cada
Área de Explotación, Cuando se trate de reajustes anuales, el Can se reducirá
en el valor de los costos de Abandono ya ejecutados.

Todos los cálculos de producción y reservas de Hidrocarburos mencionados
anteriormente (Pan y Rin) se realizarán en Barriles de Hidrocarburos Liquidos. Para lo
cual las Partes convienen que para efectos de realizar la conversión correspondiente
cinco mil setecientos (5.700) pies cúbicos de gas, a Condiciones Estándar, equivalen
a un (1) Barril de Hidrocarburos Líquidos.

Las variables de la fórmula, serán revisadas y actualizadas anualmente por EL
CONTRATISTA, con base en los desembolsos reales de las actividades de
Abandono realizadas y los volúmenes de producción y de reservas de Hidrocarburos.

Parágrafo: Para efectos de esta cláusula, son Reservas Probadas, la cantidad de
Hidrocarburos que, con fundamento en los análisis geológicos y de ingeniería, EL

-ORIGINAL-

(e
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 47 de 58

CONTRATISTA estima con razonable certeza que pueden ser recuperables
comercialmente, a partir de una fecha determinada, con base en los yacimientos
conocidos y conforme a condiciones económicas, a métodos operativos y al marco
regulatorio prevaleciente al momento del cálculo.

31.5. El cumplimiento de las obligaciones de que trata esta cláusula no exime a EL
CONTRATISTA de su obligación de llevar a cabo a su costo y riesgo todas las
operaciones de Abandono en cada Área de Explotación.

CLÁUSULA 32 — DOMICILIO CONTRACTUAL Y LEY APLICABLE

Para todos los fines de este contrato, las Partes fijan como domicilio la ciudad de
Bogotá, D.C., República de Colombia. Este contrato se rige en todas sus partes por
las leyes colombianas y EL CONTRATISTA renuncia a intentar reclamación
diplomática en todo lo tocante a sus derechos y obligaciones provenientes de este
contrato, excepto en el caso de denegación de justicia. Se entiende que no habrá
denegación de justicia cuando EL CONTRATISTA ha tenido acceso a todos los
recursos y medios de acción que proceden conforme a las leyes colombianas.

CLÁUSULA 33 - VOCERÍA

Sin perjuicio de los derechos que legalmente tenga EL CONTRATISTA derivados de
disposiciones legales o de las cláusulas de este contrato, la ANH llevará la vocería
de EL CONTRATISTA ante las autoridades Colombianas en lo referente a las
actividades desarrolladas por virtud de este contrato, siempre que deba hacerlo, y
suministrará a los funcionarios y entidades gubernamentales todos los datos e
informes que puedan requerirse legalmente. EL CONTRATISTA estará obligado a
preparar y suministrar a la ANH los informes correspondientes. Los gastos en que
incurra la ANH para atender cualquier asunto a que se refiere esta cláusula, serán
con cargo a EL CONTRATISTA, y cuando tales gastos excedan de cinco mil dólares
de los Estados Unidos de América (USD $5.000) o su equivalente en moneda
colombiana, es necesaria la aprobación previa de EL CONTRATISTA. Las Partes
declaran, para cualquier relación con terceros, que ni lo establecido en esta cláusula
ni en ninguna otra del contrato, implica el otorgamiento de un poder general ni que
las Partes hayan constituido sociedad civil o comercial u otra relación bajo la cual,
cualquiera de las Partes pueda ser considerada como solidariamente responsable
por los actos u omisiones de la otra Parte o tener la autoridad o el mandato que
pueda comprometer a la otra Parte en lo que respecta a alguna obligación. Este
contrato tiene relación con actividades dentro del territorio de la República de
Colombia.

-ORIGINAL-

MÍ
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 48 de 58

CLAUSULA 34 - PAGOS Y MONEDA

34.1. Moneda: Todos los pagos que EL CONTRATISTA deba hacer en favor de la
ANH, en virtud de este contrato, serán realizados en dólares de los Estados Unidos
de América, cuando así lo permitan las normas cambiarias, o en pesos colombianos
y en el banco que la ANH designe para tal fin. El CONTRATISTA podrá hacer pagos
en divisas, cuando así lo permitan las normas cambiarias y éste sea autorizado por la
ANH.

34.2. Tasa de Cambio: Cuando haya lugar a la conversión de dólares de los
Estados Unidos de América a pesos se aplicará la tasa de cambio representativa del
mercado certificada por la Superintendencia Bancaria, o la entidad que haga sus
veces, aplicable al día del pago.

34.3. Intereses de Mora: Si los pagos que EL CONTRATISTA deba hacer a favor

de la ANH, en virtud de este contrato no se hacen en los términos previstos, EL

CONTRATISTA pagará el Interés Moratorio a la tasa máxima legal permitida.
CLÁUSULA 35 - IMPUESTOS

EL CONTRATISTA se somete a la legislación tributaria Colombiana.

CLÁUSULA 36 - AVISOS Y COMUNICACIONES

36.1. Domicilio para Avisos y Comunicaciones: Los avisos y comunicaciones
entre las Partes serán enviados a los representantes de las Partes, al domicilio
registrado para notificaciones judiciales, que a la fecha de celebración de este
contrato, son:

De la ANH: Calle 99 No. 9 A 54, Torre 3. Oficina 1401. Bogotá, D.C., Colombia.
Del CONTRATISTA: Carrera 7 No. 113 — 43, Oficina 1202. Bogotá, D.C., Colombia.

36.2. Cambio: Cualquier cambio en la persona del representante o del domicilio
arriba indicados debe ser informado oficialmente a la otra Parte dentro de los cinco
(5) Días siguientes a haberse producido.

36.3. Efectividad: Las comunicaciones entre las Partes en relación con este contrato
se surten al recibo de la Parte a quien fueron dirigidas en los domicilios arriba
indicados y en cualquier caso cuando hayan sido entregados en el domicilio para
notificaciones judiciales registrado en la Cámara de Comercio.

CLÁUSULA 37 - COMUNICADOS EXTERNOS

Cuando EL CONTRATISTA requiera emitir declaraciones públicas, anuncios o
comunicados con respecto a este contrato sobre información que pueda afectar el

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 49 de 58

normal desarrollo del presente contrato, EL CONTRATISTA solicitará previa
autorización escrita de la ANH. En todo caso, las comunicaciones externas sobre
Descubrimientos realizados, Descubrimientos declarados o a ser declarados
comerciales y volumen de reservas de Hidrocarburos deberán ser autorizados por la
ANH.

CLÁUSULA 38 - IDIOMA

Para todos los efectos y actuaciones relacionadas con este contrato el idioma oficial
es el castellano.

CLAUSULA 39 - DOCUMENTOS DEL CONTRATO
Forman parte integral del presente contrato los siguientes documentos:
1. El Anexo A (Alinderación y mapa)
2. El Anexo B (Programa Exploratorio Mínimo)
3. El Anexo C (Modelo de la Carta de Crédito)

CLAUSULA 40 - PERFECCIONAMIENTO
El presente contrato se perfeccionará con la suscripción del mismo por las Partes.

Para constancia, se firma en Bogotá a los veintisiete (27) dias del mes de mayo del
año dos mil ocho (2008), en dos originales del mismo tenor.

AGENCIA NACIONA! HIDROCARBUROS

¿ose ARMANDO ZAMO!

DIRECTOR GENERAL

INTEROIL COLOMBIA NI AND PRODUCTION

MAURICIO DE LA 0 ODRIGUEZ 27 03
Re Le TE LEGAL

REYES

-ORIGINAL-
=

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 50 de 58

ANEXO A
AREA CONTRATADA
ANEXO AL CONTRATO DE EXPLORACION Y PRODUCCIÓN DEL BLOQUE
"ALTAIR"

El área total comprendida dentro del bloque descrito a continuación es de quince mil
novecientas treinta y dos (15.932) hectáreas con cinco mil ciento veintisiete (5.127)
metros cuadrados. La información cartográfica fue tomada del Mapa político de
Colombia, archivo digital del 1.G.A.C, a escala 1:1'500.000.

BLOQUE ALTAIR

El área del poligono formado por los vértices relacionados a continuación es de
quince mil novecientas treinta y dos (15.932) hectáreas con cinco mil ciento
veintisiete (5.127) metros cuadrados y se encuentra ubicado dentro de las
jurisdicciones municipales de San Luis de Palenque y Orocue en el Departamento
del Casanare. Esta área se describe a continuación y como aparece en el mapa que
se adjunta como anexo “A”, que forma parte de este contrato, así como los cuadros
correspondientes; se ha tomado como punto de referencia el Vértice Geodésico
*GPS-D-CA00?” del Instituto Geográfico Agustín Codazzi, cuyas coordenadas planas
GAUSS con origen Bogotá, dátum MAGNA-SIRGAS son: N: 1'093.224,899 metros,
E: 1268.584,311 metros, las cuales corresponden a las coordenadas geográficas
dátum MAGNA-SIRGAS Latitud 5” 26' 03.7229” al Norte del Ecuador, Longitud 71?
39' 16.8033” al Oeste de Greenwich.

Punto A:

De dicho vértice, se continúa con rumbo S 46? 40' 30,929" E, por una distancia de
41391,572 metros hasta llegar al punto A, cuyas coordenadas son N: 1064824,794
metros, E: 1298695,708 metros.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 51 de 58

Punto B:

De este punto se continúa con rumbo S 66” 49 44,1" E, por una distancia de
8114,047 metros hasta llegar al punto B, cuyas coordenadas son N: 1061632,095
metros, E: 1306155,228 metros. La línea “A-B” colinda en toda su extensión con el
sector CUBIRO operado por la compañía MONTECZ.

Punto C:

De este punto se continúa con rumbo S 2” 16' 44,544" W, por una distancia de
4970,646 metros hasta llegar al punto C, cuyas coordenadas son N: 1056665,381
metros, E: 1305957,564 metros. La línea “B-C” colinda en toda su extensión con el
sector CUBIRO operado por la compañía MONTECZ.

Punto D:

De este punto se continúa con rumbo S 89” 59' 59,487" E, por una distancia de
12057,799 metros hasta llegar al punto D, cuyas coordenadas son N: 1056665,351
metros, E: 1318015,363 metros. La linea “C-D” colinda en toda su extensión con el
sector CUBIRO operado por la compañía MONTECZ.

Punto E:

De este punto se continúa con rumbo S 23” 16' 20,217" E, por una distancia de
4276,3 metros hasta llegar al punto E, cuyas coordenadas son N: 1052736,981
metros, E: 1319704,934 metros. La linea “D-E” colinda en toda su extensión con el
sector COROCORA operado por la compañía PERENCO.

Punto F:

De este punto se continúa con rumbo N 89” 59' 59,489" W, por una distancia de
27062,182 metros hasta llegar al punto F, cuyas coordenadas son N: 1052737,048
metros, E: 1292642,752 metros. La línea “E-F” colinda en toda su extensión con el
sector OROPENDOLA operado por la compañía CONEQUIPOS.

Punto G:

De este punto se continúa con rumbo N 89” 52' 23,025" W, por una distancia de
37,915 metros hasta llegar al punto G, cuyas coordenadas son N: 1052737,132
metros, E: 1292604,837 metros.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 52 de 58

Punto H:

De este punto se continúa con rumbo N 28” 52' 59,626" E, por una distancia de
9681,404 metros hasta llegar al punto H, cuyas coordenadas son N: 1061214,227
metros, E: 1297281,208 metros. La línea “G-H” colinda en toda su extensión con el
sector GARCERO operado por la compañía PERENCO.

Punto 1:

De este punto se continúa con rumbo N 67” 58' 1,088" E, por una distancia de
1932,036 metros hasta llegar al punto |, cuyas coordenadas son N: 1061939,013
metros, E: 1299072,143 metros. La línea “H-1” colinda en toda su extensión con el
sector GARCERO operado por la compañía PERENCO.

De este punto se continúa con rumbo N 7* 25' 55,092" W, por una distancia de
2910,229 metros hasta llegar al punto A, punto de partida y cierre de la alinderación.
La línea “IA” colinda en toda su extensión con el sector GARCERO operado por la
compañía PERENCO.

-ORIGINAL-

HA
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008

ALTAIR
Página 53 de 58

CÁLCULO DE AREA, RUMBOS Y DISTANCIAS A PARTIR DE COORDENADAS GAUSS
ORIGEN BoGoTÁ, DÁáTUM MAGNA-SIRGAS

Tabla de datos y Resultados para el BLOQUE ALTAIR
Jurisdicciones municipales de San Luis de Palenque y Orocue en el Departamento

del Casanare

JAS PLAN:
COORDENADAS AS Distnacia Dif. Nortes

41391,572

1.298.695,708

-3.192,70

1.306.155,228

Dif. Estes

7.459,52

$ 46” 40" 30,929" E

S 66% 49'44,1"E

4970,646 4.966,71

-197,66

S 2" 16' 44,544" W

1305.937,564

12057,799 -0,03

12.057,80

S 89” 59' 59.487" E

1.056.665,351 1.318.015.363

ATA
1.052.736,981 1.319.704,934

po |]

pa >> Y | ame |
1.052.737,048 1292642752 | |
1.052,737,.132 | 1292604837 | |

9681,404

1.061.214,227 1297.281,208

1.689,57

4.676,37

1932,036 724,79

1.790,93

1.061.939,013 1.299.072,143

$23* 16'20,217"E

N 289 52' 59,626" E

2910,229 2.885,78

-376,43

1.064 824,794 1.298.695,708

AREA DEL BLOQUE (Ha): 15.932,5127

-ORIGINAL-
1100000

1080000

1060000

1040000

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 54 de 58

ANEXO A

1260000 1280000 1300000 ta2p000

BLOQUE ALTAIR

QUE CONSTITUYE EL
ANEXO -A-

T
1100000

'VERTICE GEODESICO GPS-D-CA003 1,G.A.C
COORDENADAS GAUSS CON ORIGEN BOGOTA

Ni: 1093224899

E: 1268584,311

COORDENADAS GEOGRAFICAS DATUM MAGNA SIRGAS
LAT. 5"2603.72298"

LON: 71"3916.80337

1
1080000

AREA DEL BLOQUE: 15.932,5127 Ha

T
1080000

T
1040000

A
SA

T T Y
1280000 1300000 1320000

-ORIGINAL-

CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 55 de 58

ANEXO B - PROGRAMA EXPLORATORIO MINIMO
ANEXO AL CONTRATO DE EXPLORACION Y PRODUCCION DEL BLOQUE
“ALTAIR”

EL CONTRATISTA se obliga a llevar a cabo, como mínimo, el siguiente Programa
Exploratorio:

Fase 1
Duración: Dieciocho (18) meses.
Actividades Exploratorias Mínimas:
1. Adquisición, procesamiento e interpretación de ciento cincuenta (150) Km. de
sísmica nueva 2D.
2. Perforación de un (1) Pozo exploratorio a basamento, a una profundidad
mínima de cinco mil cien (5100) pies.

Fase 2
Duración: Dieciocho (18) meses.
Actividades Exploratorias Mínimas:
1. Adquisición, procesamiento e interpretación de sesenta (60) Km?. de sísmica
nueva 3D.
2. Perforación de un (1) Pozo exploratorio a basamento, a una profundidad
minima de cinco mil (5000) pies.

Fase 3
Duración: Doce (12) meses.
Actividades Exploratorias Mínimas:
1. Perforación de un (1) Pozo exploratorio a basamento, a una profundidad
mínima de cinco mil (5000) pies .

Fase 4
Duración: Doce (12) meses.
Actividades Exploratorias Mínimas:
1. Perforación de un (1) Pozo exploratorio a basamento, a una profundidad
mínima de cinco mil quinientos (5500) pies.

Nota: Se entiende que este programa exploratorio está diseñado para la búsqueda
de Hidrocarburos Convencionales exclusivamente. No incluye ninguna actividad
exploratoria relacionada con Gas Metano Asociado al Carbón, hidrocarburo para el
. cual los permisos de exploración se encuentran suspendidos de conformidad con lo
previsto en el Acuerdo 042 del 29 de noviembre de 2006 del Consejo Directivo de la
ANH.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 56 de 58

ANEXO C- MODELO DE LA CARTA DE CREDITO
ANEXO AL CONTRATO DE EXPLORACIÓN Y PRODUCCION DEL BLOQUE

“ALTAIR”
CARTA DE CRÉDITO No
LUGAR Y FECHA DE EXPEDICIÓN :
FECHA DE VENCIMIENTO : [_Corresponde a la duración de la respectiva
fase y tres (3) meses más_]
VALOR NOMINAL z (US$ )
BANCO EMISOR 2 [ Nombre del Banco Emisor, ]
BENEFICIARIO : Agencia Nacional de Hidrocarburos - ANH
ORDENANTE o L[ Nombre de la Compañía. ]

NOMBRE DEL CONTRATO

Por medio del presente documento comunicamos a ustedes que por cuenta y orden
de [ Nombre de la Compañía ] en adelante EL CONTRATISTA, hemos
expedido a su favor la presente carta de crédito standby irrevocable, por la suma en
pesos colombianos que resulte de la conversión a la tasa representativa del mercado
del día en que nos sea enviada la comunicación de incumplimiento prevista más
adelante, de la suma de dólares de los Estados Unidos de
América (US$ ), para garantizar el cumplimiento y la correcta
ejecución de todas o alguna de tas obligaciones de la Fase del Periodo
de Exploración, que tiene una duración de y las demás actividades
inherentes a tales obligaciones emanadas del CONTRATO DE EXPLORACIÓN Y
PRODUCCION DE HIDROCARBUROS xoooo000000000000xx celebrado entre EL
CONTRATISTA y la ANH el día , en adelante EL CONTRATO.

Queda entendido que la responsabilidad de [ Nombre del Banco Emisor. ]
derivada de la presente carta de crédito standby se limita única y exclusivamente a la
cantidad en moneda legal colombiana antes mencionada.

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 57 de 58

En caso de incumplimiento por parte de EL CONTRATISTA de todas o cualquiera de
las obligaciones y las demás actividades inherentes a tales obligaciones a su cargo
derivadas del CONTRATO a los que alude el primer párrafo de la presente carta de
crédito standby, en adelante las OBLIGACIONES GARANTIZADAS, el Beneficiario
deberá comunicar dicho incumplimiento a [____Nombre del Banco Emisor___ Jen
sus oficinas de , dentro de la vigencia de la presente carta de
crédito. En la misma fecha de recibo por parte nuestra de la referida comunicación,
procederemos a pagar de manera incondicional a la orden del Beneficiario las sumas
reclamadas por él con cargo a la presente carta de crédito, sin exceder, en ningún
caso, del valor total garantizado.

Si no se envía la comunicación de incumplimiento antes citada dentro de la vigencia
de la presente carta de crédito, cesará nuestra responsabilidad derivada de la
misma.

La comunicación mediante la cual se informe a [____Nombre del Banco
Emisor___] el incumplimiento de LAS OBLIGACIONES GARANTIZADAS,
consistirá en un documento debidamente firmado por el Representante Legal de la
ANH o, quien haga sus veces, en el cual se manifieste el incumplimiento por parte de
EL CONTRATISTA de LAS OBLIGACIONES GARANTIZADAS y se solicite el pago
de la presente carta de crédito. En dicha comunicación se deberá citar el número de
esta carta de crédito y el valor por el cual se utiliza la misma, convertido a moneda
legal colombiana a la tasa de cambio representativa del mercado vigente en la fecha
en la cual se envíe tal comunicación a nosotros, según conste en una certificación de
la Superintendencia Financiera de Colombia o de la entidad que llegue a
reemplazarla para tales efectos.

Este documento se regirá por la “Reglas y Usos Uniformes relativos a los Créditos
Documentarios” (Ultima Revisión) publicadas por la Cámara de Comercio
Internacional (CCI).

Nombre y Firma del Representante Legal del Banco Emisor

-ORIGINAL-
CONTRATO DE EXPLORACIÓN Y PRODUCCION DE HIDROCARBUROS No. 14 DE 2008
ALTAIR
Página 58 de 58

TABLA DE CONTENIDO

CLAUSULA 1 - DEFINICIONES
CLAUSULA 2 — OBJETO............
CLAUSULA 3 — ÁREA CONTRATADA.

CLAUSULA 8 — DECLARACIÓN DE COMERCIALIDAD..
CLAUSULA 9 — PLAN DE EXPLOTACIÓN...................
CLAUSULA 10 — PROGRAMAS DE TRABAJOS DE EXPLOTACIÓN .
CLÁUSULA 11 — CONDUCCIÓN DE LAS OPERACIONES
CLÁUSULA 12 - REGALÍAS ccociiciocociococoioncinorionononos
CLAUSULA 13 — MEDICION .occocconnocacicnnnoaoionnooooirnonraro conos
CLÁUSULA 14 — DISPONIBILIDAD DE LA PRODUCCIÓN
CLÁUSULA 15 -— GAS NATURAL c0ccccooococioconcionocinnniacacoss
CLÁUSULA 16 - DERECHOS ECONÓMICOS CONTRACTUALES DE LA ANH.
CLÁUSULA 17 - UNIFICACIÓN...
CLÁUSULA 18 - PROPIEDAD DE
CLÁUSULA 19 - SUMINISTRO DE INFORMACIÓN Y CONFIDENCIALIDAD
CLÁUSULA 20 — INSPECCIÓN Y SEGUIMIENTO.
CLÁUSULA 21 — SEGUROS...
CLAUSULA 22 - GARANTÍAS..
CLÁUSULA 23 - SUBCONTRA!
TECNOLOGIA.
CLAUSULA 24 — OPERADOR.
CLAUSULA 25 - DERECHOS DE CESIÓN ..
CLAUSULA 26 — INDEMNIDAD .oocciiiocoooccioonoarioaornionaroa
CLÁUSULA 27 — FUERZA MAYOR Y HECHOS DE TERCEROS..
CLÁUSULA 28 - SOLUCIÓN DE CONTROVERSIAS ENTRE LAS PARTES..
CLÁUSULA 29 — TERMINACIÓN. .....
CLAUSULA 30 — MEDIO AMBIENTE.
CLÁUSULA 31 - ABANDONO
CLÁUSULA 32 - DOMICILIO CONTRACTUAL Y LEY APLICABLE..
CLÁUSULA 33 - VOCERÍA................
CLAUSULA 34 - PAGOS Y MONEDA
CLÁUSULA 35 - IMPUESTOS
CLÁUSULA 36 - AVISOS Y COMUNICACIONES...
CLÁUSULA 37 - COMUNICADOS EXTERNOS
CLÁUSULA 38 — IDIOMA....ooocaiccoiiocuicnccns
CLAUSULA 39 - DOCUMENTOS DEL CONTRATO..
CLAUSULA 40 - PERFECCIONAMIENTO.
ANEXO A - AREA CONTRATADA.
ANEXO B- PROGRAMA EXPLORATO! .
ANEXO C- MODELO DE LA CARTA DE CRÉDITO...

TRANSFERENCIA DE

-ORIGINAL-
